--------------------------------------------------------------------------------

Exhibit 10.6


LOTTERY GAMING FACILITY MANAGEMENT CONTRACT
(Pursuant to the Kansas Expanded Lottery Act)
 
This LOTTERY GAMING FACILITY MANAGEMENT CONTRACT is for the development,
construction, and management of a Lottery Gaming Facility, the business of which
will be owned and operated by the Kansas Lottery, to be located in the Southwest
Gaming Zone.
 
This Agreement is between the Kansas Lottery, which is acting on behalf of the
State of Kansas in accordance with the Kansas Expanded Lottery Act, K.S.A. 2007
Supp. 74-8733 through 74-8773, and Butler National Service Corporation
(“Manager”).
 
NOW THEREFORE, in consideration for the mutual promises and covenants between
the parties, it is agreed that:
 
1.             Certain Defined Terms. The capitalized terms listed below will
have the following meanings. Any other capitalized terms not specifically
defined in this Agreement will have the meanings attributed to them in the
Kansas Lottery Act, the Kansas Expanded Lottery Act, or the rules and
regulations implementing those Acts, as the case may be, and as amended from
time to time.
 
 
a)
“Ancillary Lottery Gaming Facility Operations” means additional non-lottery
facility game products and services not owned and operated by the state which
may be included in the overall development associated with the Lottery Gaming
Facility. Such operations may include, but are not limited to, restaurants,
hotels, motels, museums or entertainment facilities.

 
 
b)
“Application for Lottery Gaming Facility Manager” means the competitive proposal
and all attachments submitted to the Kansas Lottery by Manager under the Kansas
Expanded Lottery Act for the privilege of being designated the Lottery Gaming
Facility Manager in the Southwest gaming zone.

 
 
c)
“Business Plan” means the document prepared by Manager and approved by the
Executive Director, at least annually, setting out the management activities
anticipated for the Lottery Gaming Facility as provided below in Paragraph 11
for an upcoming Fiscal Year or portion of Fiscal Year as the case may be.

 
 
d)
“Commencement Date” means the date specified in writing when the Executive
Director first determines Manager has satisfied all conditions required by this
Agreement so that Lottery Facility Games may be offered for play at the Lottery
Gaming Facility.

 
 
 

--------------------------------------------------------------------------------

 
 
 
e)
“Commission” means the Kansas Lottery Commission.

 
 
f)
“Effective Date” means the date this Agreement is signed by all the parties, the
Kansas Supreme Court has held the Kansas Expanded Lottery Act is constitutional
in State ex rel. Six v. Kansas Lottery, et al., Supreme Court Case No.
08-99957-S and all required approvals for the Agreement are obtained in
accordance with the Kansas Expanded Lottery Act and rules and regulations
promulgated pursuant thereto.

 
 
g)
“Electronic Gaming Machine” means any electronic, electromechanical, video or
computerized device, contrivance or machine authorized by the Kansas Lottery
which, upon insertion of cash, tokens, electronic cards or any consideration, is
available to play, operate or simulate the play of a game authorized by the
Kansas Lottery pursuant to the Kansas Expanded Lottery Act, including, but not
limited to, bingo, poker, blackjack, keno and slot machines, and which may
deliver or entitle the Player operating the machine to receive cash, tokens,
merchandise or credits that may be redeemed for cash. Electronic Gaming Machines
may use bill validators and may be single-position reel-type, single or
multi-game video and single-position multi-game video electronic game,
including, but not limited to, poker, blackjack and slot machines. Electronic
Gaming Machines are one type of Lottery Facility Games.

 
 
h)
“Executive Director” means the executive director of the Kansas Lottery.

 
 
i)
“Fiscal Year” means the accounting year established for the Lottery Gaming
Facility, which is specified here to be a calendar year, and includes any
partial (short) year.

 
 
j)
“Gray Machine” means any mechanical, electro-mechanical or electronic device,
available to the public for play that is capable of being used for gambling,
that is: (1) not authorized by the Kansas Lottery; (2) not linked to the lottery
central computer system as required by the Kansas Expanded Lottery Act; or (3)
capable of simulating a game played on an Electronic Gaming Machine or any
similar gambling game authorized pursuant to the Kansas Expanded Lottery Act.

 
 
k)
“Kansas Expanded Lottery Act” means the provisions contained in K.S.A. 2007
Supp. 74-8733 through 74-8773, and amendments thereto which may become effective
during this Agreement’s term.

 
 
2

--------------------------------------------------------------------------------

 
 
 
l)
“Kansas Lottery” means the state agency created by the Kansas Lottery Act,
K.S.A. 74-8701, et seq., as amended, to operate a lottery or lotteries pursuant
to the Kansas Lottery Act or the Kansas Expanded Lottery Act.

 
 
m)
“Lottery Facility Games” means any Electronic Gaming Machines and any other
games authorized, as of January 1, 2007, to be conducted or operated at a tribal
gaming facility, as defined in K.S.A. 74-9802, and amendments thereto, located
within the State of Kansas’ boundaries and are owned and operated by the Kansas
Lottery.

 
 
n)
“Lottery Gaming Enterprise” means the entertainment enterprise and all
facilities and operations associated therewith, including a Lottery Gaming
Facility and Ancillary Lottery Gaming Facility Operations, as more fully set
forth in the Manager’s Application for Lottery Gaming Facility Manager.

 
 
o)
“Lottery Gaming Facility” means that portion of the building used for the
purposes of operating, managing and maintaining Lottery Facility Games, as more
fully described in the Application for Lottery Gaming Facility Manager filed by
Manager with the Kansas Lottery, or temporary facility used for such purposes as
approved by the Executive Director.

 
 
p)
“Lottery Gaming Facility Revenues” means the total revenues from the play of
Lottery Facility Games operated at the Lottery Gaming Facility after all related
Prizes are paid. This term does not include (i) money generated from Ancillary
Lottery Gaming Facility Operations (in which the Kansas Lottery has no financial
interest) even if the revenue is generated within the Lottery Gaming Facility or
(ii) Promotional Credit(s).

 
 
q)
“Player” means a person who: (1) takes part in a Lottery Facility Game by paying
consideration or using Promotional Credit for the chance of winning a Prize; and
(2) is lawfully eligible to play a Lottery Facility Game under the Kansas
Expanded Lottery Act or applicable rules and regulations.

 
 
r)
“Progressive Electronic Game” means a game played on one or more Electronic
Gaming Machines for which at least one payoff increases uniformly as the game is
played and the Prize is determined by application of a formula to the income of
independent, local, or interlinked Electronic Gaming Machines.

 
 
s)
“Promotional Credit” means any non-cashable credit, coupon or voucher redeemable
by a Player at a Lottery Gaming Facility for use in playing Lottery Facility
Games that is provided to a Player by Manager on a discretionary basis for
purposes of promoting the Lottery Gaming Facility in accordance with a
promotional program approved by the Executive Director.

 
 
3

--------------------------------------------------------------------------------

 
 
 
t)
“Promotional Item” means any non-cash, complimentary service or discount
provided to a Player by Manager on a discretionary basis for purposes of
promoting the Lottery Gaming Facility in accordance with a promotional program
approved by the Executive Director.

 
 
u)
“Prize” means any money, cash, tokens, merchandise, or credits redeemable for
cash or play in a Lottery Facility Game that a Player may be entitled to as an
award for playing a Lottery Facility Game under the rules of that game. For any
Electronic Gaming Machines offering progressive winnings to a Player based on
the use of Electronic Gaming Machines in a Progressive Electronic Game, “Prize”
also includes a percentage of every wager played on a Progressive Electronic
Game that is contributed to a growing jackpot amount to a successful Player as
an award for playing an Electronic Gaming Machine under the rules of that
Progressive Electronic Game, but does not include the reset amount. “Prize” does
not include any administrative fees or other expenses associated with an
Electronic Gaming Machine’s acquisition, operation, maintenance or replacement
that are not payable to a winning Player.

 
2.             Date Agreement Becomes Binding. This Agreement will become
effective and binding on the Effective Date; except that the parties agree that
Paragraphs 2, 20, 58, 70, 71 and 72 will become effective and binding on the
parties immediately upon this Agreement’s approval by the Commission.
 
3.             Term of Agreement. This Agreement will terminate fifteen (15)
years after the Commencement Date or by operation of law, unless this Agreement
is terminated earlier, renegotiated, or renewed, in accordance with the terms
set out below.
 
4.             Commencement Date Deadline. The Commencement Date will occur no
later than twelve (12) months following the Effective Date for the phase one
interim gaming facility as described in Manager’s Application for Lottery Gaming
Facility Manager. This deadline will be extended by the number of days
determined by the Executive Director that Manager is unable to perform its
responsibilities under this Agreement due to:
 
 
a)
Court order restricting the authority of the Commission or the Kansas Lottery to
own and operate Lottery Facility Games at the Lottery Gaming Facility under the
Kansas Expanded Lottery Act or under this Agreement, or enjoining Manager from
performing under this Agreement;

 
 
4

--------------------------------------------------------------------------------

 
 
 
b)
Any force majeure cause as provided in Paragraph 63; or

 
 
c)
Any other reason determined by the Executive Director in his sole discretion
that adversely impacted Manager’s ability to perform.

 
5.             Renewal of Agreement. Prior to its expiration, this Agreement may
be renewed by the mutual written consent of the parties and in accordance with
the Kansas Expanded Lottery Act, and amendments thereto. This written consent
will set out the terms under which the renewal is to be effective.
 
6.             Manager’s Representations and Warranties. Manager represents and
warrants to the Kansas Lottery as follows:
 
 
a)
Manager is a corporation, duly organized, validly existing and in good standing
under the laws of the State of Kansas, and is duly qualified to do business as
such in Kansas.

 
 
b)
Manager has full power, authority, and legal right to perform and observe the
provisions in this Agreement, the requirements imposed by the Kansas Expanded
Lottery Act, the rules and regulations imposed by the Commission, and the rules
and regulations imposed by the Kansas Racing and Gaming Commission.

 
 
c)
Subject to the condition that all approvals required by the Kansas Expanded
Lottery Act are obtained, this Agreement constitutes a valid and binding
obligation on Manager that is fully enforceable in accordance with its terms,
and does not constitute a breach of, or default under, any other agreement to
which Manager is a party or any of its assets are bound or affected.

 
 
d)
During this Agreement’s term, Manager will, at its own expense, keep in full
force and effect its legal existence, rights and franchises required in order
for it to observe all of this Agreement’s terms and conditions. Upon receiving
any information or notice contrary to the representations contained in this
subsection during this Agreement’s term, Manager must immediately notify the
Executive Director in writing with full details regarding the same.

 
 
e)
Manager has acquired full title to the premises on which the Lottery Gaming
Facility will be located, free and clear of any liens, encumbrances, covenants,
charges, burdens or claims, except (i) those which do not materially and
adversely affect the use by Manager of the premises as a Lottery Gaming
Enterprise, and (ii) any secured liens directly related to the Lottery Gaming
Enterprise, which will be disclosed to the Executive Director concurrently with
Manager’s acquisition of the property or for which the Executive Director’s
prior approval has been obtained.

 
 
5

--------------------------------------------------------------------------------

 
 
 
f)
The Lottery Gaming Enterprise and the operations thereof at all times will
conform in all material respects with all applicable zoning, planning, building,
licensing, and environmental laws and regulations of governmental authorities
(federal, state, or local) having jurisdiction over the Lottery Gaming
Enterprise, including any amendments to such laws or regulations occurring after
this Agreement’s execution. Such laws include, but are not limited to, the
federal Money Laundering Control Act of 1986, the Bank Secrecy Act of 1970, and
the USA Patriot Act of 2001, and amendments thereto. The Manager shall defend,
indemnify and hold the Kansas Lottery and the State of Kansas and all employees
of the Kansas Lottery and the State of Kansas harmless from any liability or
expenses resulting from any failure by the Manager to comply with the provisions
of this subsection (f).

 
 
g)
There is no action, suit, proceeding, inquiry or investigation, at law or in
equity, before or by any court, public board or body pending or, to the
knowledge of the Manager, threatened against or affecting the Manager or its
principals, and in which an adverse result would in any way diminish or
adversely impact the Manager’s ability to fulfill it obligations under this
Lottery Gaming Facility Management Contract except the litigation against the
Kansas Lottery and the Executive Director involving the constitutionality of the
Kansas Expanded Lottery Act and other litigation identified in Paragraph 8
below. No revenue bonds, state tax abatement, local tax abatement, tax increment
financing or similar financing has or will be used to finance or apply to any
part of Manager’s Lottery Gaming Enterprise.

 
 
h)
The Lottery Gaming Enterprise will comply in all material respects with all
environmental laws and regulations, and, except in material compliance with
environmental laws and regulations agrees that to the best of its knowledge (1)
that no pollutants, contaminants, solid wastes, or toxic or hazardous substances
will be stored, treated, generated, disposed of, or allowed to exist at the
Lottery Gaming Facility or the location of any related Ancillary Lottery Gaming
Facility Operations, except in compliance with all applicable laws; (2) Manager
will take all reasonable and prudent steps to prevent an unlawful release of
hazardous substances onto the Lottery Gaming Facility or the location of any
related Ancillary Lottery Gaming Facility Operations or onto any other property;
(3) that no asbestos will be incorporated into or disposed of on the Lottery
Gaming Facility or the location of any related Ancillary Lottery Gaming Facility
Operations; (4) that no underground storage tanks will be located on the Lottery
Gaming Facility or the location of any related Ancillary Lottery Gaming Facility
Operations, except as approved by the Executive Director; and (5) that no
investigation, order, agreement, notice, demand or settlement with respect to
any of the above is threatened, anticipated, or in existence with respect to the
Lottery Gaming Facility or the location of any related Ancillary Lottery Gaming
Facility Operations. Upon receiving any information or notice contrary to the
representations contained in this subsection, Manager must immediately notify
the Executive Director in writing with full details regarding the same. Manager
and its principals will execute the Environmental Compliance Agreement attached
as Exhibit A. Manager shall defend, indemnify and hold the Kansas Lottery and
the State of Kansas harmless from any liability or expenses resulting from any
failure by Manager to comply with the provisions of this subsection (h).

 
 
6

--------------------------------------------------------------------------------

 
 
 
i)
Manager will provide to the Executive Director a certificate or certificates of
insurance containing all of the insurance provision requirements provided in
this Agreement as follows: as respects the builder’s risk and liability
including worker’s compensation covering construction activities, prior to the
commencement of construction activities, and as respects all other insurance,
prior to the commencement of any operations presenting an insurable risk. Each
insurance policy obtained by Manager to comply with the insurance provision
requirements must provide that if the insurance is canceled for any reason
whatsoever, or the same is allowed to lapse or expire, or there be any reduction
in amount, or any material change is made in the coverage, such cancellation,
lapse, expiration, reduction or change shall not be effective as to the Kansas
Lottery or the State of Kansas until at least thirty (30) days after receipt by
the Executive Director of written notice by the insurer of such cancellation,
lapse, expiration, reduction or change.

 
 
j)
Manager will comply with all requirements imposed by the Kansas Racing and
Gaming Commission now or in the future for the oversight of all operations at
the Lottery Gaming Facility including, but not limited to: oversight of internal
controls; adherence to technical standards adopted by the Kansas Racing and
Gaming Commission; oversight of security; performance of background
investigations; determinations of qualifications and any required
certifications, credentialing or licensing of Manager’s officers, directors,
board members, employees, contractors and agents; auditing of Lottery Gaming
Facility Revenues; maintenance and integrity of all Lottery Facility Games
approved by the Executive Director for play at the Lottery Gaming Facility;
maintenance of facility exclusion lists; player tracking, rewards, clubs,
coupons or other incentive programs; oversight of progressive payout systems and
programs; oversight of unclaimed winnings; or oversight of lost patron monies.
Manager understands and agrees that failure to adhere to the Kansas Racing and
Gaming Commission’s rules, regulations, or technical standards may result in the
imposition of fines, or other sanctions or penalties against Manager. Upon
receiving any information or notice claiming a violation of any requirement of
the Kansas Racing and Gaming Commission or any other governmental entity with
jurisdiction over gaming-related activities after the Effective Date, Manager
must immediately notify the Executive Director in writing with full details
regarding the same.

 
 
7

--------------------------------------------------------------------------------

 
 
 
k)
Manager, at a minimum, meets the following criteria: (1) has sufficient access
to financial resources to support the activities required of it by this
Agreement and the Kansas Expanded Lottery Act; (2) is current in filing all
applicable tax returns and in payment of all taxes, interest and penalties owed
to the state of Kansas and any taxing subdivisions where the Manager is located
in the state of Kansas, excluding items under formal appeal pursuant to
applicable statutes; and (3) Manager or its principals, affiliates or officers
have at least three consecutive years’ experience in the management of gaming
which would be class III gaming, as defined in K.S.A. 46-2301, and amendments
thereto, operated pursuant to state or federal law.

 
 
l)
Manager will comply with all applicable rules and regulations imposed now, or in
the future, by the Kansas Lottery.

 
 
m)
Except as may be authorized by applicable law and confirmed in writing by the
Executive Director, Manager will not own, lease, license, or control the rights
to: (1) any software, hardware, computer chip, EPROMS (erasable, programmable,
read-only memory), flash drives, CD-ROM or other computerized device required to
operate the games available for play on the Lottery Facility Games, (2) any
software, hardware, computer chip, EPROMS (erasable, programmable, read-only
memory), flash drives, CD-ROM or other computerized device containing
information regarding or affecting an Lottery Facility Game’s chance of winning,
awarding of Prizes, or setting the consideration paid by a Player, such as the
random number generator or payout tables; (3) any CPUs or other electronic
components involved in the operation and calculation or display of game play
(e.g., game controller electronics and components housing the game or system
firmware program storage media or EPROMS); or (4) any communication controller
electronics, and components housing the communication control program that is
used for communicating financial data, program information and security events
to the central computer authorized by the Executive Director for purposes of
security, real-time monitoring and auditing, as well as ticket validation and
any other system used that affects the integrity of the Lottery Facility Games
made available at the Lottery Gaming Facility.

 
 
8

--------------------------------------------------------------------------------

 
 
 
n)
Manager acknowledges and agrees the State of Kansas, acting through the
Commission and the Kansas Lottery, pursuant to their statutory authority, has
the sole right to own, lease and operate the Lottery Facility Games placed at
the Lottery Gaming Facility and has the full, complete and ultimate ownership
and operational control of the gaming operation of the Lottery Gaming Facility.
Manager further acknowledges and agrees the Lottery explicitly retains the power
to overrule any action of Manager affecting the gaming operation without prior
notice and the Lottery retains full control over all decisions concerning
Lottery Gaming Facility Games. No Gray Machines will be permitted at the Lottery
Gaming Facility.

 
 
o)
Manager, on behalf of the Kansas Lottery, will be responsible at all times for
processing payment of all Prizes and matters relating thereto, including the
withholding of income taxes and reporting of Prizes in accordance with all
applicable laws and regulations.

 
 
p)
Manager has a resolution of endorsement from the city commission where the
Lottery Gaming Facility will be located, which is attached as Exhibit B.

 
 
q)
The undersigned is duly authorized to execute and deliver this Lottery Gaming
Facility Management Contract on behalf of Manager.

 
7.             The Kansas Lottery’s Representations and Warranties. The Kansas
Lottery represents and warrants to Manager as follows:
 
 
a)
The Kansas Lottery is duly established under the Kansas Lottery Act and the
Kansas Expanded Lottery Act, and has the power to enter into the transactions
contemplated by this Lottery Gaming Facility Management Contract and to carry
out its obligations. Based upon the representations of Manager as to the
utilization of the Lottery Gaming Facility, the Kansas Lottery has the authority
to take the actions contemplated by applicable statute.

 
 
b)
The Executive Director is duly authorized to execute and deliver this Lottery
Gaming Facility Management Contract.

 
 
9

--------------------------------------------------------------------------------

 
 
 
c)
Neither the execution and delivery of this Lottery Gaming Facility Management
Contract, the consummation of the transactions contemplated hereby, nor the
fulfillment of or compliance with the provisions of this Agreement will conflict
with or result in a breach of any of the terms, conditions or provisions of any
other contract to which the Commission or Kansas Lottery is a party or by which
either is bound, or will constitute default under any of the foregoing.

 
8.             Kansas Expanded Lottery Act Litigation. Manager acknowledges it
enters into this Agreement with the understanding that the Kansas Expanded
Lottery Act’s constitutionality under the Kansas Constitution, and/or the
implementation of that Act by the Kansas Lottery or the Commission, may come
under review by courts of competent jurisdiction from time to time during this
Agreement’s term. Manager acknowledges it is aware of the pending case of State
ex rel. Stephen Six v. Kansas Lottery and Ed Van Petten, Shawnee County District
Court Case No. 07 C 1312, and presently docketed with the Kansas Supreme Court
as Case No. 08-99957-S, in which the constitutionality of the Kansas Expanded
Lottery Act is under review. Manager further acknowledges that other litigation
may be commenced in the future challenging the KELA or the Kansas Lottery’s
implementation pursuant thereto. The Kansas Lottery makes no warranty or
representation, either express or implied, regarding the Kansas Expanded Lottery
Act’s constitutionality or validity, or the implementation pursuant thereto.
Manager agrees it will proceed with its responsibilities under this Agreement at
its own risk as to the Kansas Expanded Lottery Act’s validity, or the validity
of the implementation of that Act by any state agency; except that nothing in
this sentence will be interpreted to restrict or to be prejudicial to any right
Manager may have through litigation or other legal means to seek repayment of
Manager’s privilege fee if the Kansas Expanded Lottery Act is declared
unconstitutional.
 
9.             Required Approvals Prior to this Agreement Becoming Effective.
Subject to the terms of Paragraph 2, this Agreement will not become effective
until it is approved, as required by the Kansas Expanded Lottery Act, by all
three of the following public entities: (a) the Commission; (b) the Lottery
Gaming Facility Review Board; and (c) the Kansas Racing and Gaming Commission.
 
10.           Conditions Precedent to Lottery Gaming Facility Opening. Prior to
permitting initial public access to the Lottery Gaming Facility, Manager must:
 
 
a)
Be in compliance with all statutory requirements imposed by the Kansas Expanded
Lottery Act, as amended, for placing Lottery Facility Games at the Lottery
Gaming Facility.

 
 
10

--------------------------------------------------------------------------------

 
 
 
b)
Be in compliance with all rules and regulations, written policies, or written
standards imposed by the Kansas Lottery Commission for placing Lottery Facility
Games at the Lottery Gaming Facility.

 
 
c)
Be in compliance with all rules and regulations, licensing requirements, written
policies, or written standards imposed by the Kansas Racing and Gaming
Commission for placing Lottery Facility Games at the Lottery Gaming Facility.

 
 
d)
Have in an operational condition Manager’s portion of the central communication
system specified by the Executive Director for the purposes of security,
monitoring and auditing of Electronic Gaming Machines placed at the Lottery
Gaming Facility.

 
 
e)
Have current written approvals from the Executive Director for all Lottery
Gaming Facility activities as required by this Agreement.

 
 
f)
Be in compliance with all local zoning requirements applicable to the Lottery
Gaming Facility,

 
 
g)
Deliver to the Secretary of State, with a copy to Executive Director, Manager’s
irrevocable consent to the jurisdiction and courts of the State of Kansas in
accordance with K.S.A. 2007 Supp. 74-8755.

 
 
h)
Obtain and maintain all necessary governmental permits and licenses when and as
may be required by law.

 
 
i)
Be in compliance with all other requirements in this Agreement as and when
applicable.

 
11.           Manager’s Business Plan. The Executive Director and Manager will
jointly develop a Business Plan, which will be based upon and not inconsistent
with Manager’s Application for Lottery Gaming Facility Manager, promptly after
the Effective Date. This Business Plan will provide for the Lottery Gaming
Facility’s pre-opening activities in preparation for operation after the
Commencement Date, hours of operation with 24 hour operations seven days a week
being permitted by the Executive Director, advertising, marketing, public
relations, number and type of Lottery Facility Games to be available to the
public, process for selection of such games, Prizes, theoretical hold
percentages, initial budget, Promotional Credits and procedures for controlling
and accounting for the use of Promotional Credits, Promotional Items and
procedures for controlling and accounting for the use of Promotional Items,
special events or activities planned or anticipated by Manager during the period
of time covered by the Business Plan, and other management activities to be
performed by Manager consistent with the Kansas Expanded Lottery Act and
applicable law that either the Manager or the Executive Director wants to
address in the Business Plan. Once approved by the Executive Director, Manager
will implement the approved Business Plan. The Executive Director, in
consultation with Manager, may amend the Business Plan from time to time to
promote the Lottery Gaming Facility’s competitive position in the market in
order to maximize Lottery Gaming Facility Revenues. The initial Business Plan
will include Manager’s proposed name for the Lottery Gaming Facility, which must
be approved by the Executive Director. Any subsequent change to the facility’s
name must be approved by the Executive Director.
 
 
11

--------------------------------------------------------------------------------

 
 
12.           Ancillary Lottery Gaming Facility Operations. At the same time
that Manager and the Executive Director develop a proposed Business Plan for the
Lottery Gaming Facility, Manager separately will provide the Executive Director
with Manager’s anticipated business plan and budget for all Ancillary Lottery
Gaming Facilities Operations that Manager anticipates developing in conjunction
with the Lottery Gaming Facility, such as restaurants, hotels, motels or
entertainment facilities. Manager agrees not to conduct any Ancillary Lottery
Gaming Facility Operations that the Executive Director determines in his sole
discretion would: (a) result in an appearance that reflects adversely on the
Kansas Lottery or the Kansas Lottery Commission as the owner and operator of the
Lottery Facility Games; or (b) violate any regulatory standards or local zoning
laws.
 
13.           Lottery Gaming Facility Construction. Manager will diligently
construct at its own expense the Lottery Gaming Facility substantially in
accordance with Manager’s Application for Lottery Gaming Facility Manager and
the plans and specifications, including Manager’s plans for a phase one interim
Lottery Gaming Facility (the “Phase One Lottery Gaming Facility”) and phase two
permanent Lottery Gaming Facility (the “Phase Two Lottery Gaming Facility”).
Prior to beginning construction, the Executive Director must approve the final
plans and specifications for the Lottery Gaming Facility (or in lieu thereof
such other construction-related documents acceptable to the Executive Director
that are suitable for this purpose) to ensure construction will conform with the
Manager’s Application for Lottery Gaming Facility Manager and Manager’s
representation to the Kansas Lottery Commission, Lottery Gaming Facility Review
Board, the Kansas Racing and Gaming Commission, or the county or city governing
body where the Lottery Gaming Facility is to be located. All construction of the
Phase One Lottery Gaming Facility must be completed and the Lottery Facility
Games ready for play by the public within that facility no later than 12 months
following the Effective Date, and all construction of the Phase Two Lottery
Gaming Facility must be completed and the Lottery Facility Games ready for play
by the public within that facility no later than 38 months following the
Effective Date, unless a time extension is approved by the Executive Director.
The schedule setting out Manager’s anticipated benchmarks for construction
completion is attached as Exhibit C For each month between the Effective Date
and the Commencement Date, Manager will report no less than monthly as directed
by the Executive Director on Manager’s progress toward completing construction,
implementing the Business Plan, and opening the Lottery Gaming Facility to the
public. No material alterations to the scope and design of the plan for the
Lottery Gaming Facility increasing or decreasing the total costs by more than
one percent (1%) of the total cost provided for in Manager’s Application for
Lottery Gaming Facility Manager may be made without the Executive Director’s
written approval unless such change materially affects the floor plan,
surveillance, or security for the Lottery Gaming Facility in which case the
Executive Director’s approval is required for any material change regardless of
the dollar amount. The Executive Director will promptly notify Manager of his
approval or rejection of any proposed change. Manager will not need to obtain
the Executive Director’s approval for expenditures covered by the Manager’s
contingency budget.
 
 
12

--------------------------------------------------------------------------------

 
 
14.           Construction Related to Ancillary Lottery Gaming Facilities
Operations. Manager will diligently construct at no expense to the Kansas
Lottery the buildings and related improvements for its Ancillary Lottery Gaming
Facility Operations substantially in accordance with Manager’s Application for
Lottery Gaming Facility Manager and Exhibit C.
 
15.           Manager’s Construction-Related Responsibilities. Manager will be
responsible for the management and construction of all aspects of
construction-related activities concerning the Lottery Gaming Facility and the
buildings and related improvements for its Ancillary Lottery Gaming Facility
Operations. The responsibilities include, but are not necessarily limited to,
the following:
 
 
a)
The direction of all construction activities;

 
 
b)
The direction and coordination of the performance of the architect, the other
consultants and contractors;

 
 
c)
Causing all construction activities to be carried out in a good and workmanlike
manner, all in substantial compliance with the Manager’s Application for Lottery
Gaming Facility Manager;

 
 
d)
Preparing the Lottery Gaming Facility to accommodate the central communication
system as required by the Executive Director in accordance with the vendor
contract for that central communication system, including installation of all
specified power and communication services;

 
 
e)
Correcting or remedying or causing to be corrected or remedied, any violations
of applicable law;

 
 
f)
Arranging for the preparation of all working drawings and specifications;

 
 
13

--------------------------------------------------------------------------------

 
 
 
g)
Preparing or arranging for the preparation of all construction contracts and
arranging for the preparation and execution of all other related documentation
required in accordance with the development obligations undertaken by Manager;

 
 
h)
Securing financing, if necessary, including mortgage liens on the real property
and improvements and liens on personal property, for the construction of the
Lottery Gaming Facility or the building and improvements related to the
Ancillary Gaming Facility Operations, including completing the necessary
documentation therefor;

 
 
i)
Maintaining appropriate cost-accounting records in accordance with generally
accepted accounting principles;

 
 
j)
Obtaining all necessary government approvals, consents, permits, and licenses;

 
 
k)
Providing legal support related to the development and construction
responsibilities undertaken by Manager; and

 
 
l)
Ensuring all required insurance is maintained in force.

 
16.           Exclusive Use of Lottery Gaming Facility. The Lottery Gaming
Facility will be used exclusively for the playing of Lottery Facility Games
owned and operated by the Kansas Lottery, and the ancillary management
activities approved by the Executive Director, which may include beverage
service, food service, and ATM facilities. Manager may not permit any other
business activities within the Lottery Gaming Facility unless approved in
writing by the Executive Director.
 
17.           Approval of Manager’s Floor Plan. Prior to opening the Lottery
Gaming Facility, Manager must submit its proposed floor plan to the Executive
Director for approval. This floor plan must show the location of all Lottery
Facility Games, count rooms, cages and other equipment and facilities to be
contained within the Lottery Gaming Facility. No material change affecting
surveillance or security, or any other material aspect of operations may be made
to the approved floor plan without the Executive Director’s prior written
approval. Manager must perform its duties in accordance with the floor plan
approved by the Executive Director, except to the extent necessary for Manager
to implement pre-approved changes to the plan. The Executive Director, after
consultation with Manager, will determine the location within the floor plan for
each game, or type of game, to be offered to the public at the Lottery Gaming
Facility.
 
 
14

--------------------------------------------------------------------------------

 
 
18.           Approval of Manager’s Surveillance Plan. Prior to opening the
Lottery Gaming Facility, Manager must submit its proposed surveillance plan to
the Executive Director for approval. This surveillance plan at a minimum must
contain all items required by applicable rule and regulation. No material change
to the approved surveillance plan may be made without the Executive Director’s
prior written approval. Manager must perform its duties in accordance with the
surveillance plan approved by the Executive Director, except to the extent
necessary for Manager to implement pre- approved changes to the plan.
 
19.           Approval of Manager’s Security Plan. Prior to opening the Lottery
Gaming Facility, Manager must submit its proposed policies and procedures
relating to security to the Executive Director for approval. This security plan
at a minimum must contain all items required by applicable rule and regulation.
No material change to the approved security plan may be made without the
Executive Director’s prior written approval. Manager must perform its duties in
accordance with the security plan approved by the Executive Director, except to
the extent necessary for Manager to implement pre-approved changes to the plan.
 
20.           Privilege Fee Payment. No later than thirty (30) days after the
Commission approves this Agreement, Manager must pay to the state treasurer of
the State of Kansas a privilege fee of $5.5 million. This payment to the state
treasurer will be deposited into the state treasury and credited to the Lottery
Gaming Facility Manager Fund, which is a temporary fund created pursuant to the
Kansas Expanded Lottery Act. Notwithstanding any other provision in this
Agreement, if Manager fails to pay this privilege fee within 30 days after the
Commission’s approval, this Agreement will be void and Manager will forfeit any
rights it may have to be a Lottery Gaming Facility Manager under the Kansas
Expanded Lottery Act. Once all required approvals for this Agreement are
obtained in accordance with the Kansas Expanded Lottery Act, the Manager’s
privilege fee will be transferred on the Effective Date from the Lottery Gaming
Facility Manager Fund to the Expanded Lottery Act Revenues Fund as provided by
law. The Executive Director will provide Manager with notice of any meeting of
the Kansas Racing and Gaming Commission to consider approval of Manager and this
Agreement within ten (10) days of the Executive Director receiving notice of
such meeting. If (a) the required approvals for this Agreement are not obtained
in accordance with the Kansas Expanded Lottery Act or (b) if Manager withdraws
its application to Lottery Gaming Facility Manager in the Southwest Kansas
gaming zone prior to transfer of Manager’s privilege fee payment to the Expanded
Lottery Revenue Fund, the Executive Director will promptly direct the state
treasurer to refund, without interest, Manager’s privilege fee payment. If the
Kansas Expanded Lottery Act, or any portion thereof, is declared
unconstitutional by a court of competent jurisdiction before Manager’s privilege
fee is transferred to the Expanded Lottery Act Revenues Fund, the Executive
Director will promptly direct the state treasurer to refund, without interest,
Manager’s privilege fee payment at Manager’s written request. This paragraph
does not preclude Manager from pursuing whatever rights it might have to recover
the privilege fee after Manager’s privilege fee is transferred to the Expanded
Lottery Act Revenues Fund.
 
 
15

--------------------------------------------------------------------------------

 
 
21.           Lottery Facility Game Ownership. The Manager must purchase or
lease, on behalf of the State of Kansas, for the Kansas Lottery all Lottery
Facility Games, including all necessary equipment such as approved tables, felt,
dice, cards, chips, layouts, or intellectual property rights as determined by
the Executive Director. Manager has no authority under this Agreement to own,
purchase or lease any Lottery Facility Games, except on behalf of the State of
Kansas and through the Kansas Lottery. The Executive Director, in consultation
with Manager, will select the Lottery Facility Games to be offered for play at
the Lottery Gaming Facility and determine the Prizes to be awarded for the play
of such games. The Executive Director will determine and approve all rules of
play and gaming policies that are applicable to the play of all Lottery Facility
Games offered at the Lottery Gaming Facility.
 
22.           Control Software Licensing and Ownership. The Kansas Lottery will
be the licensee, owner and possessor of the right to use all control software
and logic chips required to operate the games available on the Lottery Facility
Games at the Lottery Gaming Facility. This includes: (a) any software, hardware,
computer chip, EPROMS (erasable, programmable, read-only memory), flash drives,
CD-ROM or other computerized device required to operate the games available for
play on the Lottery Facility Games, (b) any software, hardware, computer chip,
EPROMS (erasable, programmable, read-only memory), flash drives, CD-ROM or other
computerized device containing information regarding or affecting a Lottery
Facility Game’s chance of winning, awarding of prizes, or setting the
consideration paid by a Player, such as the random number generator or payout
tables; (c) CPUs and other electronic components involved in the operation and
calculation or display of game play (e.g., game controller electronics and
components housing the game or system firmware program storage media or EPROMS);
or (d) communication controller electronics, and components housing the
communication control program that is used for communicating financial data,
program information and security events to the central computer authorized by
the Executive Director for purposes of security, real-time monitoring and
auditing, as well as ticket validation and any other system used that affects
the integrity of the Lottery Facility Games made available to Players at the
Lottery Gaming Facility. Manager will transfer to the Kansas Lottery any rights
obtained by Manager to use all control software and logic chips required to
operate the games available on the Lottery Facility Games available to Players
at the Lottery Gaming Facility. The Executive Director must approve all
agreements concerning software licensing and ownership affecting the Lottery
Facility Games made available to Players at the Lottery Gaming Facility.
 
 
16

--------------------------------------------------------------------------------

 
 
23.           Daily Electronic Payment of Lottery Gaming Facility Revenues.
Manager must pay all Lottery Gaming Facility Revenues daily to the Executive
Director as provided by applicable regulation. Manager will make this payment
electronically in accordance with the Executive Director’s written instructions,
which will conform to necessary banking practices. These instructions may be
changed from time to time in the Executive Director’s sole discretion with
reasonable notice to Manager. The Executive Director, in consultation with
Manager, will develop a process so that Manager may audit and reconcile Lottery
Gaming Facility Revenues after the daily payments are made. Notwithstanding any
other provision in this Agreement, Manager’s failure to make a daily electronic
payment of Lottery Gaming Facility Revenues as required by this Agreement will
be deemed an event of default unless the payment cannot be achieved due to the
unavailability of bank services, force majeure events, or malfunctions in the
central communications system not within Manager’s control in which case the
payment must be made on the first succeeding day that such services are
available or such events or malfunctions cease. Manager’s failure to comply with
this paragraph will authorize the Executive Director in his sole discretion to
immediately terminate this Agreement if Manager does not cure its failure within
24 hours of receiving written notice of Manager’s failure to comply, provided
that Manager’s failure to make the required daily payment is not intentional.
 
24.           Payment Obligation is Unconditional. Manager’s obligation to make
the daily payments of all Lottery Gaming Facility Revenues required above is a
general obligation of Manager and is absolute and unconditional irrespective of
any defense or any rights of setoff, recoupment, or counterclaim Manager may
otherwise have against the Commission, the Kansas Lottery, or any agency of the
State of Kansas. Manager agrees it will not suspend, discontinue or abate any
daily payment required above for any cause whatsoever including, without
limiting the generality of the foregoing, failure of consideration, destruction
of or damage to the Lottery Gaming Facility, commercial frustration of purpose,
any change in the tax or other laws, any administrative rulings of or
administrative actions by the State of Kansas or any political subdivision
thereof, or any failure by any agency or entity acting on behalf of the State of
Kansas to perform and observe any agreement, whether expressed or implied, or
any duty, liability or obligation arising out of or in connection with this
Lottery Gaming Facility Management Contract, or otherwise. Subject to the
foregoing provisions, nothing contained in this paragraph shall be construed to
release the Kansas Lottery from the performance of any of the agreements on its
part contained in this Lottery Gaming Facility Management Contract or to affect
Manager’s right to seek reimbursement or damages from the Kansas Lottery as
provided in this Agreement. Manager must not grant, authorize or permit any
interest to be given to anyone in the Lottery Gaming Facility Revenues generated
at the Lottery Gaming Facility that are to be remitted daily to the State.
 
25.           Setoff Right Against Manager. Any amounts owed to Manager under
this Agreement are subject to set off by the state, municipalities, or certain
others in accordance with K.S.A. 75-6201, et seq., and amendments thereto.
 
 
17

--------------------------------------------------------------------------------

 
 
26.           Total Compensation Paid to Lottery Gaming Facility Manager. As its
sole compensation for the management services for the Lottery Gaming Facility as
set out in this Agreement, Manager will be paid the following percentages of the
Lottery Gaming Facility Revenues generated at the Lottery Gaming Facility
depending upon the applicable year of operation, as follows: 73% during each
year of this agreement. As an incentive to the State of Kansas, the Manager
agrees to perform an incentive calculation annually that may result in a Net
Incentive Payment by the Manager to the State of Kansas, which is defined and
calculated according to Exhibit G attached to this Contract.
 
The Executive Director will direct this payment to Manager on a monthly basis on
the fifth (5th) day of each month, if possible, but no later than the tenth
(10th) day of the month (or on a more frequent basis as may be agreed to between
the Executive Director and the Manager), in arrears, based on the previous
month’s Lottery Gaming Facility Revenues after first deducting Manager’s share
of Kansas Lottery expenses and share of Kansas Racing and Gaming Commission
expenses incurred for oversight and regulation as provided in Paragraph 28
below. Manager may pledge, encumber or grant any interest in the compensation to
be paid Manager, subject to the deductions and setoffs provided for in this
Agreement. Manager may pledge, encumber or grant to its lender an interest in
management services compensation under this Paragraph 26, any right to receive
the return of the Privilege Fee payment paid under Paragraph 20 and any other
sums payable to the Manager hereunder. Upon request of Manager, the Executive
Director will acknowledge and approve such pledge, encumbrance or grant, agree
to make all such payments directly to its lender (or as otherwise directed by
its lender) and agree and confirm to its lender such matters as are customary
for financing of facilities of this type.
 
27.           Payments to Problem Gaming and Addictions Grant Fund and Local
Governments. Pursuant to K.S.A. 2007 Supp. 74-8734(h)(13) and K.S.A. 2007 Supp.
74-8766(c), Manager acknowledges and agrees the Executive Director will cause
two percent (2%) of Lottery Gaming Facility Revenues to be paid to the problem
gaming and addictions grant fund established by K.S.A. 2006 Supp. 79-4805, and
amendments thereto. Manager farther acknowledges and agrees the Executive
Director will cause 1.5% of Lottery Gaming Facility Revenues to be paid to Ford
County, Kansas, and 1.5% of Lottery Gaming Facility Revenues to be paid to Dodge
City, Kansas, as provided in the Kansas Expanded Lottery Act at K.S.A. 2007
Supp. 74-9734(h)(15)(A).
 
28.           Manager’s Payments for Kansas Lottery’s Expenses and Kansas Racing
and Gaming Commission’s Costs for Oversight and Regulation. Manager must pay the
expenses of the Kansas Lottery and the Kansas Racing and Gaming Commission, as
follows:
 
 
18

--------------------------------------------------------------------------------

 
 
 
a)
Manager’s share of the Kansas Lottery’s expenses directly attributable to
Manager and the Kansas Lottery’s proportionate share of other expenses incurred
for the implementation and operation of the Kansas Expanded Lottery Act and this
Agreement will be paid in accordance with this subparagraph (a). Expenses
incurred by the Kansas Lottery will be billed directly to Manager by the Kansas
Lottery within thirty (30) days of the Commission’s approval of this Agreement
and must be paid by Manager within thirty (30) days of billing. Thereafter, and
prior to the Commencement Date, the Executive Director will bill Manager
periodically for the Kansas Lottery’s expenses and Manager will pay such
expenses within thirty (30) days of billing. After the Commencement Date, the
Executive Director will deduct Manager’s share of Kansas Lottery expenses before
making Manager’s monthly compensation payment as provided above in Paragraph 26.
Manager’s share of Kansas Lottery expenses will be calculated by taking the
costs incurred by the Kansas Lottery that are directly attributed to Manager and
Manager’s Lottery Gaming Facility, plus the Kansas Lottery’s common expenses
attributable to all racetrack and lottery gaming facility managers as a result
of the Kansas Lottery’s activities pursuant to the Kansas Expanded Lottery Act,
which common expenses will be divided equally among all managers.

 
 
b)
All costs incurred by the Kansas Racing and Gaming Commission for its oversight
and regulation of Manager and the Lottery Gaming Facility in accordance with the
requirements for calculating and paying such costs as determined by the
executive director of the Kansas Racing and Gaming Commission. Manager
acknowledges and agrees this obligation includes the requirement that Manager
pay it’s pro rata share of the anticipated expenses of the Lottery Gaming
Facility Review Board, which will be billed to Manager after the Kansas Lottery
Commission’s approval of this Agreement. If Manager fails to pay these expenses
when due, this Agreement will be void, and Manager will forfeit any rights it
may have to be a Lottery Gaming Facility Manager under the Kansas Expanded
Lottery Act ten (10) days after receiving written notice from the Kansas Racing
and Gaming Commission of Manager’s failure to timely pay. Manager further
acknowledges it has been advised that the executive director of the Kansas
Racing and Gaming Commission will assess each manager, whose agreement is
approved by the Lottery Gaming Facility Review Board, a proportionate share of
all costs incurred by the Kansas Racing and Gaming Commission since 2007 Senate
Bill 66 became effective on April 19, 2007, that are attributable to that
agency’s responsibilities under the Kansas Expanded Lottery Act.

 
 
c)
Manager’s share of the expenses incurred for the central computer system, which
share will be based proportionately on Lottery Gaming Facility Revenues
generated by the Electronic Gaming Machines placed at Manager’s Lottery Gaming
Facility in comparison to the revenues generated by the Kansas Lottery at
Racetrack Gaming Facilities and Lottery Gaming Facilities that are part of the
central computer system.

 
 
19

--------------------------------------------------------------------------------

 
 
29.           Manager’s Maintenance Responsibilities. Manager must:
 
 
a)
Keep the Lottery Gaming Facility and all property and improvements associated
with its Ancillary Lottery Gaming Facility Operations in good repair and in a
reasonably safe condition;

 
 
b)
Make all necessary repairs and replacements to the Lottery Gaming Facility,
including maintaining in an operational condition Manager’s portion of the
central communication system as required by the Executive Director in accordance
with the vendor contract for that central communication system, and all property
and improvements associated with its Ancillary Lottery Gaming Facility
Operations (whether ordinary or extraordinary, structural or nonstructural,
foreseen or unforeseen);

 
 
c)
Maintain the Lottery Gaming Facility and all property and improvements
associated with its Ancillary Lottery Gaming Facility Operations in first class
condition, ordinary wear and tear excepted, including, without limitation,
interior and exterior cleaning, painting and decorating, plumbing, carpentry and
such other items that may be commercially reasonable; and

 
 
d)
Manage the Lottery Gaming Facility and all of Ancillary Lottery Gaming Facility
Operations in a sound, diligent, and prudent manner in accordance with this
Agreement.

 
30.           Prohibitions Applicable to the State. The Kansas Lottery, acting
on behalf of the State of Kansas, agrees by entering into this Agreement that:
 
 
a)
Neither the Kansas Lottery nor the State of Kansas will enter into a management
contract for more than four (4) lottery gaming facilities or similar facilities
in the four gaming zones outlined in the Kansas Expanded Lottery Act with one
lottery gaming facility in each gaming zone;

 
 
b)
Neither the Kansas Lottery nor the State of Kansas will designate additional
areas of the state where operation of Lottery Gaming Facilities or similar
gaming facilities will be authorized, other than those set out in the Kansas
Expanded Lottery Act; or

 
 
20

--------------------------------------------------------------------------------

 
 
 
c)
Neither the Kansas Lottery nor the State of Kansas will operate an aggregate of
more than 2,800 Electronic Gaming Machines at all parimutuel licensee locations.

 
31.           State Payment for Breach. Manager will be entitled, as its sole
monetary remedy, to payment in an amount equal to the actual privilege fee paid
by Manager, plus interest on such amount, compounded annually at the rate of ten
percent (10%), if the State of Kansas violates any provision in Paragraph 30
above during the term of this Agreement. The parties acknowledge and agree that
nothing in this paragraph will be interpreted to prevent or limit any rights
Manager may have to seek specific performance or other equitable relief against
the Kansas Lottery or the State of Kansas to enforce the prohibitions contained
in Paragraph 30. Nothing in this paragraph will be deemed a waiver of the
immunities and protections reserved to the State of Kansas under the Eleventh
Amendment to the Constitution of the United States.
 
32.           Executive Director’s On-Site Personnel. The Executive Director
will appoint one or more persons to oversee on-site the Lottery Facility Games
at the Lottery Gaming Facility and Manager’s performance under this Agreement.
Such person(s) will report to the Executive Director, and have such authority as
the Executive Director in writing may determine. Such person(s) will oversee
operations, observe gaming activities, enforce gaming rules and policies,
resolve disputes between Manager and Players, and perform such other tasks as
directed by the Executive Director. All determinations made by such persons will
be subject to review by the Executive Director, provided that Manager may act
and rely upon written and verbal determinations made by the Executive Director’s
on-site personnel until Manager receives written notice from the Executive
Director amending or reversing any such determination.
 
33.           Deactivation and Possession of Lottery Facility Games. Upon order
of the Executive Director, any or all Lottery Facility Games located at the
Lottery Gaming Facility will be subject to immediate deactivation and/or
cessation of operation. At any time, the Executive Director will be entitled to
physically secure or take possession of any or all Lottery Facility Games and
any related equipment necessary to play such games.
 
34.           Insurance Required. At the time provided in Paragraph 6(i) above,
and at all times thereafter, including without limitation during any period of
construction of the Lottery Gaming Facility, Manager must maintain or cause to
be maintained insurance against such risks and for such amounts as are
customarily insured against by businesses of like size and type paying, as the
same become due and payable, all premiums in respect thereto, including, but not
necessarily limited to:
 
 
21

--------------------------------------------------------------------------------

 
 
 
a)
Insurance against loss or damage by fire, lightning, and other casualties, with
a uniform standard extended coverage endorsement, such insurance to be in an
amount not less than the full replacement value of the Lottery Gaming Facility,
exclusive of excavations and foundations, as determined by a recognized
appraiser or insurer selected by Manager or an amount not less than the maximum
foreseeable loss, as determined by a property insurance carrier provided the
policy provides a replacement cost endorsement up to the limit of the policy
with customary and reasonable deductibles approved by the Executive Director; or
as an alternative to the foregoing, Manager may insure the Lottery Gaming
Facility under a blanket insurance policy or policies covering not only the
Lottery Gaming Facility but other properties as well, provided a periodic
appraisal is performed at intervals determined by the Executive Director and
provided to the Executive Director.

 
 
b)
Workers’ compensation insurance, disability benefits insurance, and each other
form of insurance which Manager is required by law to provide, covering loss
resulting from injury, sickness, disability or death of Manager’s employees who
are located at or assigned to the Lottery Gaming Facility.

 
 
c)
Commercial General Liability Insurance against loss or losses from liabilities
imposed by law or assumed in any written contract and arising from personal
injury and death or damage to the property of others caused by any accident or
occurrence, with limits of not less than $10,000,000 per accident or occurrence
on account of personal injury, including death resulting there from, and
$10,000,000 per accident or occurrence on account of damage to the property of
others, excluding liability imposed upon Manager by any applicable worker’s
compensation law. These liability limits may be satisfied by any combination of
primary and excess liability policies. The primary general liability insurance
may have a self-insured retention and the excess liability policy may have a
commercially-reasonable deductible, as determined by the Executive Director.
These liability insurance requirements may be satisfied by blanket policies in
the aggregate amount of not less than $10,000,000.

 
 
d)
Business interruption insurance against the perils enumerated in subparagraph
(a) and in amounts determined by the Executive Director to be appropriate and
commercially reasonable to protect both the Kansas Lottery’s and Manager’s
financial interests in the revenue produced by the Lottery Gaming Facility.

 
 
e)
Employer’s practices liability coverage providing customary coverage for alleged
violations of local, state or federal civil rights laws or ordinances, or
employment discrimination laws.

 
 
22

--------------------------------------------------------------------------------

 
 
 
f)
Employee Dishonesty Combination Crime coverage in amount sufficient to cover all
employees employed by Manager who are, or may be, responsible for handling any
Lottery Gaming Facility Revenues or other monies belonging to the Kansas Lottery
that come under the Manager’s custody or control.

 
35.           Additional Provisions Regarding Insurance. In addition to the
above, Manager must ensure that:
 
 
a)
All insurance required in Paragraph 34 above names the Commission, the Kansas
Lottery, and the State of Kansas as a named insured, or additional named
insured. All insurance will be procured and maintained in financially sound and
generally recognized responsible insurance companies selected by the Manager,
but authorized to write such insurance in Kansas. Such insurance may be written
with deductible or self-insured retentions approved by the Executive Director in
amounts comparable to those on similar policies carried by other companies
engaged in the gaming industry for facilities similar in size, character and
other respects to the Lottery Gaming Facility. All policies evidencing such
insurance must provide for (1) payment of the losses of the Commission, the
Kansas Lottery, the State of Kansas, and the Manager as their respective
interest may appear, and (2) at least thirty (30) days written notice of the
cancellation thereof to the Executive Director and the Manager. Policies
referred to in this subparagraph (a) must include both the Kansas Lottery and
the Manager as loss payees as their interest may appear.

 
 
b)
All certificates of insurance from the insurers that such insurance is in force
and effect, must be deposited with the Executive Director on or before the
Effective Date, except as provided in paragraph 6(i) above. Prior to expiration
of the policy evidenced by said certificates, Manager must furnish the Executive
Director with evidence that the policy has been renewed or replaced or is no
longer required by this Agreement. Copies of the actual insurance policies will
be provided to the Executive Director promptly at his request.

 
 
c)
Within one hundred twenty (120) days after the end of each Fiscal Year, the
Company must file with the Executive Director a certificate from the Manager to
the effect that the insurance it maintains with respect to the Lottery Gaming
Facility complies with this Agreement and that duplicate copies of all policies
or certificates were filed with the Executive Director and are in full force and
effect.

 
 
23

--------------------------------------------------------------------------------

 
 
36.           Kansas Lottery’s Right to Pay Insurance, Taxes, or Other Charges.
If Manager fails (a) to pay any tax, assessment or other governmental charge
required to be paid and not being formally contested by Manager in an
appropriate forum with jurisdiction to hear such contests, or (b) to maintain
any insurance required to be maintained, the Executive Director, in his
discretion, and following written notice to Manager, may authorize the Kansas
Lottery to make payment of such tax, assessment, or other governmental charge or
the premium for such insurance. Manager will reimburse the Kansas Lottery for
any amount so paid together with interest thereon from the date of payment at
twelve percent (12%) per annum. The Kansas Lottery may set off such payments
from any money otherwise due Manager.
 
37.           Lottery Gaming Facility Damage, Destruction or Condemnation. If
the Lottery Gaming Facility is damaged, destroyed or condemned (in whole or in
part) at any time during the term of this Agreement, Manager must promptly
replace, repair, rebuild, or restore the Lottery Gaming Facility to
substantially the same condition and value as an operating entity as existed
prior to such damage or destruction, with such changes, alterations and
modifications as may be desired by Manager and approved by the Executive
Director, and may use insurance or condemnation proceeds for all such purposes.
Manager will have no obligation to rebuild the Lottery Gaming Facility if such
damage, destruction or condemnation occurs within five (5) years of the end of
this Agreement’s term. The Kansas Lottery will have no obligation to replace,
repair, rebuild or restore the Lottery Gaming Facility.
 
38.           Advertising, Marketing, and Promotion. Manager must use its
commercially reasonable efforts to advertise, market, and promote the Lottery
Gaming Facility in order to attract the public to the facility and maximize to
the greatest extent possible Lottery Gaming Facility Revenues. Manager must
comply with all applicable regulatory requirements imposed for such materials
and activities. All advertising, marketing and promotion materials employed by
Manager must be approved by the Executive Director prior to their first use.
Manager agrees that such materials may be disapproved if the Executive Director
determines in his sole discretion that such materials would reasonably be
expected to offend a substantial number of people, or violate any regulatory
standards applicable to such materials. In addition, Manager must make available
to the public the odds of winning any prize or prizes for games played on all
Lottery Facility Games offered at the Lottery Gaming Facility to the extent
possible given the nature of such games and subject to the Executive Director’s
approval. Advertising, marketing and promotion materials may include information
regarding problem gambling as directed by the Executive Director.
 
 
24

--------------------------------------------------------------------------------

 
 
39.           Players’ Club. The Executive Director may institute a Player’s
club or similar incentive or promotional program applicable to some or all
Racetrack Gaming Facilities or Lottery Gaming Facilities owned and operated by
the Kansas Lottery. If the Executive Director institutes a Player’s club, the
Executive Director agrees that: (a) Manager will have no direct or indirect
responsibility to fund such a program; (b) Manager will not be required to
provide the Executive Director with any customer data under Manager’s control
for purposes of a Player’s club instituted by the Executive Director; and (c)
the Executive Director will not institute an incentive or awards programs in
such Player’s club that is applicable to another Racetrack Gaming Facility or
Lottery Gaming Facility without also making it available to Manager for use at
the Lottery Gaming Facility. As to subparagraph (b), Manager acknowledges that
nothing in subparagraph (b) will be read to restrict the Executive Director’s
access to any customer data for regulatory, security, or auditing purposes; and
the Executive Director agrees customer data provided by Manager will not be used
for any Player’s club or similar incentive or promotion program instituted by
the Executive Director. Nothing in this paragraph will be read to prevent
Manager from instituting its own Player’s club or similar incentive or
promotional program at the Lottery Gaming Facility provided that such club or
program is authorized by the Executive Director. The Executive Director agrees
Manager has the right to establish a Player’s club that awards to Players
credits based on their play at the Lottery Gaming Facility, provided that such
awards programs are approved by the Executive Director.
 
40.           Players’ Tracking System. The Executive Director may institute a
Players’ tracking system applicable to some or all Racetrack Gaming Facilities
or Lottery Gaming Facilities owned and operated by the Kansas Lottery. Manager
will administer such program at the Lottery Gaming Facility as the Executive
Director may provide. Nothing in this paragraph will be read to prevent Manager
from instituting its own Player’s tracking system at the Lottery Gaming Facility
provided that such system is authorized by the Executive Director.
 
41.           Use of Trademarks, Service Marks, and Trade Names. Manager is
authorized to employ any of the Kansas Lottery’s trademarks, trade names, and
service marks in any advertising, marketing or promotion for the Lottery Gaming
Facility or the Lottery Facility Games placed therein, subject to the Executive
Director’s right to approve such advertising, marketing or promotion. Manager
acknowledges it has no other right regarding the Kansas Lottery’s trademarks,
service marks, and trade names. Manager will not be required to pay any royalty
or other fee for this usage. In addition, the Executive Director may require
Manager to place Kansas Lottery’s trademarks, trade names, or service marks at
locations within the Lottery Gaming Facility as designated by the Executive
Director in order to identify the games and gaming equipment as being owned and
operated by the Kansas Lottery on behalf of the State of Kansas.
 
The Kansas Lottery is authorized to employ any of Manager’s trademarks, trade
names, and service marks in any advertising, marketing or promotion for the
Lottery Gaming Facility or the Lottery Facility Games placed therein, subject to
the Manager’s right to approve such advertising, marketing or promotion. The
Kansas Lottery acknowledges it has no other right regarding the Manager’s
trademarks, service marks, and trade names. The Kansas Lottery will not be
required to pay any royalty or other fee for this usage.
 
 
25

--------------------------------------------------------------------------------

 
 
42.           Personnel. Manager will provide, supervise, direct the work of,
discharge, and determine the compensation and other benefits of all personnel
necessary to provide for the play of Lottery Facility Games at the Lottery
Gaming Facility, except as otherwise noted in this Agreement, based upon a
staffing plan approved by the Executive Director. Such personnel will not be
considered employees of the Kansas Lottery or any other agency or department of
the State of Kansas. Manager may determine the compensation to be paid to all of
its personnel working at the Lottery Gaming Facility. Manager must ensure its
personnel meet all applicable regulatory requirements imposed by the Commission
or the Kansas Racing and Gaming Commission. Manager will not discriminate
against any employee or applicant for employment because of race, creed, color,
sex, age, or national origin nor violate any applicable law, regulation or local
ordinance governing employer obligations.
 
43.           Personnel Training. Manager will provide and direct employee
recruitment, instructional programs, incentives, and on-the-job training
necessary to ensure a first class facility for the playing of Lottery Facility
Games by the public. Such trainings and other programs for personnel are subject
to the Executive Director’s approval, but may be conducted on or off site, on
the job, or by instructors at or from educational training facilities.
 
44.           Key Employees. Manager agrees the personnel, or positions, as well
as any independent contractors designated in Exhibit D, are considered Key
Employees, whose employment and retention are subject to the Executive
Director’s approval within his sole discretion; provided, however, that nothing
in this paragraph will restrict the right of either the Kansas Lottery or the
Kansas Racing and Gaming Commission to take action regarding the license held by
any of Manager’s employees in accordance with applicable statutes or rules and
regulations promulgated pursuant to law. The Executive Director may amend Key
Employees list at any time for any reason.
 
45.           Books and Records; Financial Statements. Manager must maintain an
accurate accounting system in connection with its management of the Lottery
Gaming Facility. The books and records will be kept in accordance with generally
accepted accounting principles maintained in accordance with current industry
standards for similar gaming businesses. The books and records shall be
maintained at all times either at the Lottery Gaming Facility and at such other
locations as may be specified by regulation. The Executive Director, or his
designees, shall have the right and privilege of examining these books and
records at any time. In addition, the Executive Director may at any time obtain
and pay for an audit performed by an independent certified public accountant. If
this audit reveals a discrepancy greater than $10,000 in Lottery Gaming Facility
Revenues or a discrepancy greater than $100,000 on any other line item
previously reported to the Executive Director from the books and records
provided by Manager, the audit’s cost will be reimbursed by Manager as a set off
from the compensation to be paid Manager pursuant to Paragraph 25 above. On or
before the 20th day following the close of each month, Manager must furnish the
Executive Director with a reasonably detailed operating statement for the
Lottery Gaming Facility for that period, including year-to-date results.
 
 
26

--------------------------------------------------------------------------------

 
 
46.           Records Retention and Access. Manager must maintain all books and
records regarding the Lottery Gaming Facility for a minimum period of five (5)
years, or such other longer period as may be imposed by regulation. Manager must
permit access to such books and records as is legally required by law,
regulation, or this Agreement, including giving access to the Post Auditor for
the Kansas Legislature, the Executive Director or his designee, authorized
representatives for the Kansas Racing and Gaming Commission, or any authorized
representative of the United States government.
 
47.           Budget and Business Plans for Each Fiscal Year. No later than
forty-five (45) days prior to the commencement of each Fiscal Year, Manager must
submit to the Executive Director a budget (the “Budget”) and a proposed Business
Plan for the Lottery Gaming Facility for such Fiscal Year, containing reasonably
detailed revenue and expense projections and providing projections for all
expenditures that Manager anticipates to be made, as well as all capital
expenditures and expenditures for replacements. The Budget will accompany and be
compatible with Manager’s proposed Business Plan for the upcoming Fiscal Year.
The Budget is intended as, and will represent only, an estimate of the projected
revenues and expenditures for the Fiscal Year based upon assumptions believed by
Manager to be reasonable at the time of preparation. The Budget and proposed
Business Plan for each upcoming Fiscal Year will be subject to the Executive
Director’s approval. Thereafter, Manager will use reasonable efforts to achieve
the budgetary goals reflected in the Budget, but the parties both recognize the
Budget cannot be relied upon as an assurance of actual results for such Fiscal
Year. Manager must promptly notify the Executive Director of any need to depart
in any material way from the Budget if, in Manager’s judgment, adherence to the
Budget is impractical or if such departure is necessary or desirable for the
Lottery Gaming Facility’s efficient or profitable operation. Any such deviations
from the Budget are subject to the Executive Director’s approval.
 
48.           Bank Accounts. Manager will establish a special bank account in
its name at a Kansas bank approved by the Executive Director with Manager being
the only party authorized to draw from this account except upon a default under
this Agreement by Manager or any termination of this Agreement at which time the
Executive Director will have that authority. This bank account will be used by
Manager for all payments. The Executive Director will cause Manager’s portion of
the Lottery Gaming Facility Revenues to be deposited into this account monthly,
unless another time period is authorized by law and agreed to by the Executive
Director. With the Executive Director’s approval, Manager may establish at the
same bank multiple accounts to segregate a portion of the amount due to the
Manager under paragraph 26 herein, for the payment of certain expenses, such as
payroll, debt service, equipment lease payments, taxes, marketing and
promotional items and other expenses.
 
 
27

--------------------------------------------------------------------------------

 
 
49.           Events of Default. Each of the following will constitute an event
of default by Manager:
 
 
a)
Manager’s failure to pay any amount owed the Kansas Lottery in the manner
provided for in this Agreement if the Kansas Lottery decides in its sole
discretion to give notice of such default to Manager;

 
 
b)
The filing of a voluntary assignment in bankruptcy or insolvency or a petition
for reorganization under any bankruptcy law by Manager;

 
 
c)
The consent to an involuntary petition in bankruptcy by Manager;

 
 
d)
Entry of an order, judgment or decree by any court of competent jurisdiction, on
application of a creditor, adjudicating Manager a bankrupt or insolvent or
approving a petition seeking reorganization or appointing a receiver, trustee or
liquidator of all or a substantial part of Manager’s assets, if such order,
judgment or decree continues unstayed and in effect for a period of 120
consecutive days; or

 
 
e)
Manager’s failure to perform, keep or fulfill any other covenant, undertakings,
obligations or conditions set out in this Agreement for a period of thirty (30)
days after written notice of said failure from the Executive Director (unless a
shorter period of time is specified in this Agreement); provided, however, that
if the default is not susceptible of being cured within this thirty (30) day
period and the defaulting party with due diligence takes and continues action to
cure, then no event of default will be deemed to have occurred until the failure
to take or to continue to take such action.

 
 
f)
Withdrawal of any approval granted, loss or suspension of any license issued to
Manager by the Kansas Racing and Gaming Commission or any other regulatory
entity with jurisdiction over Manager’s activities unless such withdrawal,
suspension or loss is being contested by Manager in the appropriate forum with
jurisdiction over the agency action at issue; or

 
 
g)
Manager’s financial condition being such that the sum of Manager’s debts exceeds
the fair market value of Manager’s assets.

 
 
28

--------------------------------------------------------------------------------

 
 
50.           Remedies on Default. If an event of default occurs as provided
above, the Executive Director may, without prejudice to any other legal or
equitable remedy which he may have, give Manager notice of the Kansas Lottery’s
intention to terminate this Agreement after the expiration of fifteen (15) days
from the date of such notice and upon the expiration of such period, unless
another cure period is expressly provided for, this Agreement will be deemed
terminated; provided, however, that nothing in this paragraph, or in this
Agreement, will be construed to restrict the Executive Director’s authority to:
(a) immediately cease operation of any or all Lottery Facility Games at the
Lottery Gaming Facility for any reason; or (b) physically secure or take
possession of any or all Lottery Facility Games and any related equipment
necessary to play such games. Manager acknowledges and agrees that once this
Agreement is terminated, the Kansas Lottery thereafter will be free to enter
into a management contract with a new manager for another Lottery Gaming
Facility in the Kansas gaming zone without penalty to the Kansas Lottery or
further recourse by Manager. Manager further acknowledges that its failure to
make any daily electronic payment of Lottery Gaming Facility Revenues as
required by Paragraph 23 will authorize the Executive Director in his sole
discretion to immediately terminate this Agreement
 
51.           Remedies Cumulative. No remedy conferred upon or reserved to the
Kansas Lottery in this Agreement is intended to be exclusive of any other
available remedy, but each and every such remedy will be cumulative and in
addition to every other remedy given under this Agreement or now or hereafter
existing at law or in equity. No delay or omission to exercise any right or
power accruing upon any default will impair any such right or power or will be
construed to be a waiver, but any such right and power may be exercised from
time to time and as often as may be deemed expedient in favor of the Kansas
Lottery.
 
52.           Surrender Upon Termination. At the Executive Director’s request,
Manager agrees that at the expiration or earlier termination of this Agreement,
Manager will deliver to the Executive Director, or his designee, all books,
records, accounting documents, computerized files, contracts, leases, licenses,
permits or other governmental authorizations, files, supplies, keys, locks safe
combinations, insurance policies not maintained as part of Manager’s blanket
policies, warranty contracts and cards, operating instructions and other
information, warranties and guaranties concerning all equipment relating to the
Lottery Facility Games, as well as any maintenance or preventive maintenance
programs, schedules and logs, records, inventories of personal property and
equipment purchased on behalf of the Kansas Lottery or the State of Kansas, and
all other information regarding the Lottery Facility Games, and all accounts and
sums held or maintained by Manager on behalf of the Kansas Lottery. Manager will
have a reasonable period of time, not to exceed forty-five (45) days from the
termination date, to complete all accounting functions with respect to the
Lottery Gaming Facility. Manager must cooperate with the Executive Director in
changing any bank accounts maintained for the Kansas Lottery’s benefit. Manager
must take all actions reasonably necessary to facilitate the orderly transition
or termination of the management of the Lottery Gaming Facility and must perform
all reporting and accounting functions required by this Agreement for the period
from the date of the last report or accounting to the termination date. If, at
the termination of this Agreement, there are any Lottery Facility Games that
were purchased by Manager on behalf of the Kansas Lottery with ownership
transferred to the Kansas Lottery, then the Executive Director will transfer
ownership of such games to Manager or Manager’s designee, if such transfer is
lawful; but if such transfer is not lawful, then the Executive Director will
refund to Manager the residual value received by the Executive Director in a
sale of such game to an eligible buyer.
 
 
29

--------------------------------------------------------------------------------

 
 
53.           Agreement to Pay Attorneys’ Fees and Expenses. If Manager defaults
under any provision of this Agreement and the Kansas Lottery should employ
attorneys or incur other expenses for the collection of amounts payable or to
enforce performance or observance of Manager’s obligations under this Agreement,
Manager must pay, on demand, the reasonable fees of such attorneys and such
other expenses incurred by the Kansas Lottery, if the Kansas Lottery is the
prevailing party.
 
54.           Manager’s Indemnification Responsibilities. In addition to any
other indemnification obligations provided in this Agreement or by law, Manager
agrees as follows:
 
 
a)
To hold and save harmless the State of Kansas, Commission, Commission members,
the Executive Director, the Kansas Lottery, Kansas Lottery staff; Kansas Racing
and Gaming Commission, Kansas Racing and Gaming Commission members, the Kansas
Racing and Gaming Commission’s executive director, and Kansas Racing and Gaming
Commission staff (each an “Indemnified Party”) from liability for injury to
persons or damages to property by reason of any cause whatsoever, either in and
about the Lottery Gaming Facility or elsewhere, when Manager is carrying out the
provisions of, or any way connected with, this Agreement.

 
 
b)
To hold and save harmless any Indemnified Party upon demand for any money or
other property which they are required to pay out for any reasons whatsoever,
whether the payment is for a budgeted expense or any other charges or debts
incurred or assumed by Manager, or any other party, or judgments, settlement or
expenses in defense of any claim, civil action, proceeding, charge, or
prosecution made, instituted or maintained against Manager or an Indemnified
Party jointly or severally, affecting or because of the condition or use of the
Lottery Gaming Facility, or acts or failure to act by Manager or Manager’s
agents, or arising out of or based upon any law, regulation, requirement,
contract or award related to the hours of employment, working conditions, wages
and/or compensation of employees or former employees at the Lottery Gaming
Facility, or any other cause in connection with the Lottery Gaming Facility’s
management or Manager’s activities related to any Ancillary Lottery Gaming
Facility Operations. This entire Paragraph 54 does not include any action
against the Kansas Lottery or its staff regarding the constitutionality of the
Kansas Expanded Lottery Act or misconduct by an Indemnified Party that is found
to be negligent or criminal.

 
 
30

--------------------------------------------------------------------------------

 
 
 
c)
To hold and save harmless any Indemnified Party from liability for any claim
arising as a result of the selection of Manager under the Kansas Expanded
Lottery Act to manage the Southwest Lottery Gaming Facility.

 
 
d)
To hold and save harmless any Indemnified Party from liability for any violation
or breach of this Agreement by Manager, its employees, or agents.

 
 
e)
To hold and save harmless any Indemnified Party from liability for any claims
alleging negligent acts or omissions by Manager, its officers, employees,
agents, board members, contractors, subcontractors or agents in the performance
of this Agreement.

 
 
f)
To hold and save harmless any Indemnified Party from liability for any claims
alleging violations of any intellectual property right for any intellectual
property supplied by Manager under this Agreement, including but not limited to,
infringement of patents, trademarks, trade dress, trade secrets, or copyrights
arising from Manager’s performance under this Agreement.

 
Manager’s duties under this paragraph will survive the termination or expiration
of this Agreement. Manager agrees to defend (with counsel selected by the
Executive Director), at Manager’s sole expense, any Indemnified Party, and to
pay on demand all costs and expenses related to such defense regarding any
indemnification right provided for in this paragraph. Nothing contained in this
provision will relieve Manager from responsibility to the Kansas Lottery, as a
result of willful misconduct, gross negligence, material breach of this
Agreement, or acts outside the scope of Manager’s authority under this Agreement
on the part of Manager, its agents or employees, and Manager agrees to indemnify
any Indemnified Party for damage or loss resulting from said acts. Manager’s
obligations under this paragraph may be satisfied in whole, or in part, by
insurance purchased at Manager’s expense, provided that Manager will be
responsible for any indemnified liabilities in excess of insurance limits.
 
 
31

--------------------------------------------------------------------------------

 
 
55.           Compliance with Orders, Ordinances, Etc. Throughout this
Agreement’s term, Manager will promptly comply in all material respects with all
statutes, codes, laws, acts, ordinances, orders, judgments, decrees,
injunctions, rules, regulations, permits, licenses, authorizations, directions
and requirements of all federal, state, county, municipal and other governments,
departments, commissions, boards, companies or associations insuring the
premises, courts, authorities, officials and officers, foreseen or unforeseen,
ordinary or extraordinary, which now or at any time hereafter may be applicable
to the Lottery Gaming Facility or any part thereof, or to any use, manner of use
or condition of the Lottery Gaming Facility or any part thereof. Notwithstanding
these requirements, Manager may in good faith contest the validity of the
applicability of any requirement of the nature referred to in this paragraph. In
such event, Manager may fail to comply with the requirement or requirements so
contested during the period of such contest and any appeal therefrom, so long as
such noncompliance is permitted by law. Manager will give notice to the
Executive Director of any such non-compliance.
 
56.           Discharge of Liens and Encumbrances. Manager shall not permit or
create or suffer to be permitted or created any lien upon the Lottery Gaming
Facility Revenues or the Lottery Gaming Facility, or any part thereof, by reason
of any labor, services or materials rendered or supplied or claimed to be
rendered or supplied with respect to the Lottery Gaming Facility or any part
thereof, except any liens expressly approved by the Executive Director.
Notwithstanding these requirements, Manager may in good faith contest any such
lien. In such event, Manager, upon prior written notice to the Executive
Director, may permit the items so contested to remain undischarged and
unsatisfied during the period of such contest and any appeal, unless the
Executive Director requires Manager to promptly secure payment of all such
unpaid items by filing the requisite bond, in form and substance satisfactory to
the Executive Director, thereby causing a lien to be removed. Manager agrees
this Agreement is not to be considered property, and will not permit this
Agreement to be attached, garnished, or executed upon by any creditor for any
reason. This Agreement is not transferable in bankruptcy without the Executive
Director’s approval.
 
57.           Assignment. This Agreement may not be assigned in whole or in part
without the Executive Director’s express written consent, which may be granted
or withheld in his sole and absolute discretion. The Executive Director
acknowledges that a joint venture or other business combination or transfer of
an equity interest involving Manager and suitable third party or parties is
permissible, provided such party or parties receive all approvals required by
applicable statute or regulation.
 
58.           Notices. All notices and other communications provided for under
this Agreement, or any applicable statute or regulation, must be in writing and
sent via (a) U.S. Mail, certified mail, return receipt requested, (b) recognized
national overnight courier (e.g. FedEx, UPS, DHL, etc.) or (c) fax, if followed
by notice under (a) or (b) at the addresses set forth below, or at such other
address as such party may specify by written notice to the other parties hereto:
 
 
32

--------------------------------------------------------------------------------

 
 
 
If to the Executive Director:
Ed Van Petten

 
 
Kansas Lottery

 
 
128 N. Kansas Avenue

 
 
Topeka, KS 66603-3638

 
 
Telephone: 785-296-5703

 
 
Facsimile: 785-296-5722

 
 
If to Manager:
Clark D. Stewart

 
 
Butler National Service Corporation

 
 
19920 W. 161st Street

 
 
Olathe, KS 66062

 
 
Telephone: 913-780-9595

 
 
Facsimile:  913-780-5088



 



Notice will be deemed given three days after mailing, if by certified mail,
return receipt requested, the next business day after delivery to an overnight
delivery service for next business day delivery, or on the date sent by fax if
confirmation of receipt is obtained and retained and provided that notice under
(a) or (b) above is sent the same day.
 
59.           Amendments. Except as otherwise provided in this paragraph, no
amendment, waiver, or consent as to any provision in this Agreement will be
effective unless it is in writing and agreed to by the Executive Director and
Manager, and each such waiver or consent will be effective only in the specific
instance and for the specific purpose for which given. In addition, and
notwithstanding any other provision in this Agreement, Manager acknowledges and
agrees the Executive Director may overrule any action by Manager affecting
operations within the Lottery Gaming Facility without prior notice to Manager,
and that the Kansas Lottery maintains at all times full control over all
decisions concerning the Lottery Facility Games placed at the Lottery Gaming
Facility. This Agreement will also be modified, in whole or in part, in order to
comply with future statutory enactments or judicial interpretations of
applicable law by a court of competent jurisdiction. This Agreement is subject
to modification, in whole or in part, or cancellation, as deemed necessary by
the Executive Director to comply with any future statutory enactments,
subsequent regulatory changes, or judicial interpretations of applicable law by
a court of competent jurisdiction occurring after this Agreement’s execution,
without additional consideration being exchanged between the parties. The
parties agree nothing in this paragraph will be read to limit the remedies
provided to Manager in Paragraphs 31 or 65.
 
60.           No Recourse; Special Obligation. The Kansas Lottery’s obligations
and agreements contained herein and any other instrument or document executed in
connection with this Agreement, and any other instrument or document
supplemental thereto or hereto, are deemed the obligations and agreements of the
Kansas Lottery, and not of any member, officer, contractor (other than Manager),
or employee of the Commission or Kansas Lottery in his or her individual
capacity, and such individuals will not be liable personally hereon or thereon
or be subject to any personal liability based upon or in respect hereof or
thereof or of any transaction contemplated hereby or thereby.
 
 
33

--------------------------------------------------------------------------------

 
 
61.           Severability. If any provision in this Agreement is determined to
be invalid or unenforceable by any court with competent jurisdiction, such
holding will not invalidate or render unenforceable any other provision, and the
parties may renegotiate this Agreement to conform to any such court holding.
 
62.           Binding Effect. This Agreement will inure to the benefit of, and
will be binding upon, the State of Kansas, the Kansas Lottery, Manager, and
their respective successors and assigns.
 
63.           Force Majeure. With respect to any obligation to be performed by a
party during this Agreement’s term, no party will be liable for failure to
perform when prevented by any force majeure cause beyond the reasonable control
of such party such as an act of god, final resolution of any material litigation
(including the litigation referred to in Paragraph 8 above) strike, lockout,
breakdown, accident, order or regulation of or by any governmental authority,
failure of supply or inability, by the exercise of reasonable diligence, to
obtain supplies, parts or employees necessary to perform such obligation, or war
or other emergency. The time within which such obligation must be performed will
be extended for a period of time equivalent to the delay from such cause. But
failure to perform by Manager’s subcontractors or agents will not be considered
a force majeure unless such subcontractor or supplier is prevented from timely
performance by a force majeure as described above. This paragraph will not apply
to any financial difficulties of Manager, or any parent, subsidiary, affiliated
or associated company of Manager, but will apply to orders of the Kansas Racing
and Gaming Commission, or claims or court orders restricting Manager’s ability
to perform so long as such orders, claims or court orders are not on account of
any misconduct by Manager. The provisions of this Paragraph 63 notwithstanding,
the parties agree the litigation component of the force majeure definition does
not apply to Manager’s obligations to pay the privilege fee as required by
Paragraph 20 above, or to Manager’s obligations to pay the expenses of the
Kansas Lottery or the Kansas Racing and Gaming Commission as required by
Paragraph 28.
 
 
34

--------------------------------------------------------------------------------

 
 
64.           Emergency Closings. If at any time during this Agreement’s term it
becomes necessary in the Executive Director’s or Manager’s reasonable opinion to
cease operations at the Lottery Gaming Facility in order to protect the facility
or the health, safety and welfare of guests or employees for reasons of force
majeure such as, but not limited to, acts of war, insurrection, civil strife and
commotion, labor unrest, environmental risks or other casualty, then the Lottery
Gaming Facility may be closed and cease operation of all or part of the
facility. If this occurs based on Manager’s determination, Manager must
immediately notify the Executive Director, who will then determine when the
Lottery Gaming Facility is reopened without jeopardy to the facility, its guests
or employees.
 
65.           Manager’s Right to Cease Management Activities. Manager may cease
management of the Lottery Gaming Facility and terminate this Agreement with no
less than six months advance written notice if:
 
 
a)
K.S.A. 2007 Supp. 74-8734(h)(l) or other applicable statute or regulation is
amended to reduce the term of this Agreement;

 
 
b)
Either K.S.A. 2007 Supp. 74-8734(h)(12) or (13) or other applicable statute or
regulation are amended to increase the minimum percentages stated in K.S.A. 2007
Supp. 74-8734(h)(12) or (13) above the amounts provided for in this Agreement;

 
 
c)
K.S.A. 2007 Supp. 74-8734 (h)(l6) or other applicable statute or regulation is
amended to increase above the aggregate the minimum percentages stated in K.S.A.
2007 Supp. 74-8734(h)(16) above the amounts provided for in this Agreement;

 
 
d)
The Kansas Lottery fails to effect payment of Manager’ s compensation as due
under this Agreement and not otherwise in dispute, provided such failure of
payment is not cured within ten (10) business days of notice by Manager to the
Executive Director;

 
 
e)
K.S.A. 2007 Supp. 74-8739 is amended to no longer permit the sale or service of
alcoholic beverages at the Lottery Gaming Facility or Ancillary Lottery Gaming
Facility Operations;

 
 
f)
The Kansas Expanded Lottery Act is amended to preclude the Kansas Lottery from
owning and operating table games at the Lottery Gaming Facility;

 
 
g)
A court of competent jurisdiction, after all appropriate appeals are exhausted,
invalidates paragraph 30 above or the corresponding provisions of the Kansas
Expanded Lottery Act;

 
 
h)
The Lottery Gaming Facility operates at a financial loss to Manager at the net
income level (as defined by GAAP and verified by an independent audit by an
auditor approved by the Executive Director) during a full Fiscal Year and
Manager gives the Executive Director at least 180-days’ advance written notice
of Manager’s intent to cease management activities within forty-five (45) days
after the end of the Fiscal Year in which the financial loss occurs;

 
 
35

--------------------------------------------------------------------------------

 
 
 
i)
The Executive Director exercises his right under Paragraph 33 or the Kansas
Expanded Lottery Act to physically secure, deactivate or cease operation of such
a substantial number of Lottery Facility Games that the Lottery Gaming Facility
is no longer commercially viable; or

 
 
j)
If litigation or any other challenge to the constitutionality of the Kansas
Expanded Lottery Act or the enforceability of this Agreement remains in question
more than 180 days after the Effective Date.

 
The parties agree that in addition to, or in lieu of, Manager’s right to cease
management activities under this paragraph, Manager will have available to it
any legal or equitable remedy against the State of Kansas, including any
impairment of the obligations of this contract prohibited by Article I, Section
10, Clause 1 of the Constitution of the United States of America, if any of the
circumstances stated above in sub-paragraphs (a), (b), (c), (d), (e) or (f)
occur during the term of this Agreement. Nothing in this paragraph will be
deemed a waiver of the immunities and protections reserved to the State of
Kansas under the Eleventh Amendment to the Constitution of the United States.
 
66.           Manager’s Ability to Withdraw Application. Manager may withdraw
its application to be a Lottery Gaming Facility Manager at any time prior to its
approval by the Lottery Gaming Facility Review Board. Notice of Manager’s
withdrawal must be given in writing to the Executive Director. If at the time of
Manager’s withdrawal, Manager has paid a privilege fee to the state treasurer
and credited to the Lottery Gaming Facility Manager Fund, the Executive Director
will promptly notify the state treasurer of Manager’s withdrawal and direct the
state treasurer to refund Manager’s privilege payment without interest. Manager
acknowledges and agrees that if it withdraws its application pursuant to this
paragraph, this Agreement will be void and Manager will not be permitted to
re-apply as a Lottery Gaming Facility Manager in the Southwest Kansas Gaming
Zone unless the application process is reopened. Manager will not be permitted
any refund for payments made by Manager to reimburse the Kansas Lottery or the
Kansas Racing and Gaming Commission’s expenses as required by this Agreement.
 
67.           Financing Commitment for Construction. In accordance with K.S.A.
2007 Supp. 74-8734(h)(9), Manager attaches as Exhibit E its financing commitment
for construction of the Lottery Gaming Facility and ancillary facilities.
 
68.           Executive Director’s Approval and Authority. When it is provided
in this Agreement that the Manager will submit a budget, plan or other issue for
the Executive Director’s approval, the Executive Director will respond within a
commercially reasonable time based on the issue under consideration, provided
that any request from Manager in which the Executive Director fails to respond
in a commercially reasonable time will be deemed denied. Additionally, the
Executive Director will not exercise his authority provided to him in this
Agreement in an unreasonable, arbitrary or capricious manner.
 
 
36

--------------------------------------------------------------------------------

 
 
69.           Central Computer System. Manager acknowledges and agrees that all
Electronic Gaming Machines at the Lottery Gaming Facility will be directly
linked to a central computer at a location determined by the Executive Director
for purposes of security, monitoring, auditing, and providing other available
program information to the Kansas Lottery. The Executive Director will have sole
authority to determine the functions and operational capacities to be performed
through this central computer system by Manager, as well as the services
provided by the vendor engaged by the Executive Director to provide the central
computer system. In addition to all other functions to be performed by the
central computer system, the Executive Director expressly reserves the authority
to determine if this central computer system will be used to validate or redeem
tickets issued by an Electronic Gaming Machine commonly referred to as
“Ticket-in Ticket Out.”
 
70.           Counterparts. This Agreement may be executed in counterparts, each
of which will be an original and all of which will constitute one and the same
instrument.
 
71.           Applicable Law. This Agreement will be governed, construed, and
enforced in accordance with Kansas law for contracts to be wholly performed
within the state.
 
72.           Jurisdiction and Venue. Any action by or between the parties
challenging the constitutionality of, or arising out of, any provision of the
Kansas Expanded Lottery Act, this Agreement, or any rule or regulation
promulgated pursuant to the Kansas Expanded Lottery Act must be brought in the
district court of Shawnee County, Kansas, unless a dispute is first subject to
proceedings under the Kansas Administrative Procedure Act.
 
73.           Headings Not Controlling; Construction; Survival. Each paragraph
heading is prepared for convenience only and is not to control, affect the
meaning, or be taken as an interpretation for any provision in this Agreement.
Use of the word “including” in this Agreement does not mean including in a
restrictive sense, but rather means in the sense of providing a non-exclusive
illustration, as if the words “including without limitation” were included in
the text. Paragraphs 30, 31, 48, 52, 54, 58, 65, 71, 72 and 73 shall survive the
termination of this Agreement.
 
74.           No Joint Venture Created. Manager and the Kansas Lottery agree and
acknowledge that by entering into this Agreement they are not entering into a
joint venture.
 
 
37

--------------------------------------------------------------------------------

 
 
75.           Covenant for Continued Disclosure. Within 30 days after the close
of the Fiscal Year, Manager must update all exhibits to this Agreement. Upon the
Executive Director’s written request, Manager will provide such other
information regarding the financial or legal undertakings of Manager, the
Lottery Gaming Facility, or the Ancillary Lottery Gaming Facility Operations.
 
76.           No Endorsement Made. By executing this Agreement the Kansas
Lottery, the Kansas Racing and Gaming Commission, and the State of Kansas have
not considered or endorsed the marketability of Manager’s securities or
marketability of any securities of Manager’s affiliates.
 
77.           Contractual Attachment. It is further agreed that the provisions
found in the Contractual Provisions Attachment (Form DA-146a), which has been
revised by the parties and is attached as Exhibit F, are incorporated in this
Agreement as though set out in full.
 
IN WITNESS WHEREOF, the Executive Director, on behalf of the Kansas Lottery, and
Manager have caused this Agreement to be executed in their respective names, all
as of the date first above written.
 
THE KANSAS LOTTERY
 
/s/ Ed Van Petten, Executive Director
 
BUTLER NATIONAL SERVICE CORPORATION
 
/s/ Clark D. Stewart, Chief Executive Officer;

 
 
38

--------------------------------------------------------------------------------

 
 
EXHIBIT SCHEDULE
 
EXHIBIT A – Environmental Compliance and Indemnification Agreement
 
EXHIBIT B – City Endorsement
 
EXHIBIT C – Expected Construction Sequence
 
EXHIBIT D – Key Employees
 
EXHIBIT E – Financing Commitment Description
 
EXHIBIT F – DA-146a (revised by the parties)
 
EXHIBIT G – Incentive Payment Description



 
39

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
ENVIRONMENTAL COMPLIANCE AND
INDEMNIFICATION AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
ENVIRONMENTAL COMPLIANCE
AND INDEMNIFICATION AGREEMENT
 
THIS ENVIRONMENTAL COMPLIANCE AND INDEMNIFICATION AGREEMENT (the “Environmental
Compliance Agreement, dated as of [insert date], is given by Butler National
Service Corporation, a Kansas corporation (“Manager”) having offices at 19920 W.
161st Street, Olathe, KS 66062, to the Kansas Lottery, an agency of the State of
Kansas having its principal office at 128 N. Kansas Avenue, Topeka, KS
66603-3638.
 
RECITALS
 
WHEREAS, the Manager is the owner of, or is acquiring title to or other interest
in, certain real property located _________________________, State of Kansas and
described more fully in Schedule “A” attached and made a part hereof (the
“Premises”); and
 
WHEREAS, the Manager is contracting with the Kansas Lottery to be a Lottery
Gaming Facility Manager, as that term is defined in the Kansas Expanded Lottery
Act, K.S.A. 2007 Supp. 74-8733 through 74-8773, which will consist of a Lottery
Gaming Facility and certain Ancillary Lottery Gaming Facility Operations, as
referenced in a Lottery Gaming Facility Management Contract of even date, to
which this Environmental Compliance Agreement is attached (collectively referred
to as the “Project”); and
 
WHEREAS, the Lottery Gaming Facility Management Contract contemplates that
Manager will construct and maintain the Project in which a certain portion will
be used to house a Lottery Gaming Facility, the business of which will be owned
and operated by the Kansas Lottery; and
 
WHEREAS, the Kansas Lottery is unwilling to consummate the Lottery Gaming
Facility Management Contract unless the Manager executes and delivers this
Environmental Compliance Agreement to the Kansas Lottery.
 
NOW, THEREFORE, in consideration of the foregoing and to induce the Kansas
Lottery to consummate the Lottery Gaming Facility Management Contract, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Manager covenants and agrees with the Kansas Lottery as
follows:
 
1.             DEFINITIONS. All capitalized terms used in this Environmental
Compliance Agreement and not defined will have the meanings set forth below.
 
(a)           Environment means any water, groundwater, water vapor, land
(including land surface or subsurface), soil vapor, air, fish, wildlife, biota,
and all other natural resources.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Environmental Laws mean all federal, state and local
environmental, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the Environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances (as defined below) and
the rules, regulations, policies, guidelines, interpretations, decisions, orders
and directives of federal, state and local governmental agencies and authorities
with respect thereto.
 
(c)           Environmental Permits mean all permits, licenses, approvals,
authorizations, consents or registrations required by any applicable
Environmental Law in connection with the ownership, use and/or operation of the
Premises for the storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances or the sale, transfer
or conveyance of the Premises.
 
(d)           Hazardous Substance means any substance, which are not naturally
occurring, (i) the presence of which requires investigation or remediation under
any Environmental Law; or (ii) which is or becomes defined as a “hazardous
waste”, “hazardous substance”, “toxic substance”, “solid waste”, pollutant
and/or or contaminant under the Comprehensive Environmental Response,
Compensation and Liability Act, as amended (42 U.S.C. section 9601 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. section 6901 et seq.), as
amended, the Hazardous Materials Transportation Act, as amended (49 U.S.C.
Section 1801 et seq.), the Clean Air Act (42 U.S.C. Sections 7401, et seq., the
Toxic Substances Control Act, as amended (15 U.S.C. Section 2601, et seq.), the
Clean Water Act, as amended (33 U.S.C. Sections 1251 et seq.) the Occupational
Safety and Health Act, as amended (29 U.S.C.A. 651 et seq.) , and/or any other
applicable Environmental Law or any regulations promulgated under any of the
foregoing; or (iii) which is toxic (including, but not limited to, toxic mold),
explosive, corrosive, flammable, radioactive, carcinogenic, mutagenic, or
otherwise hazardous and is or becomes regulated by any governmental authority,
agency, department, commission, board, agency or instrumentality of the United
States, the State of Kansas or any political subdivision thereof; or (iv) which
contains gasoline, diesel fuel or other petroleum hydrocarbons; or (v) which
contains polychlorinated biphenyls (PCBs), asbestos or urea formaldehyde foam
insulation.
 
(e)           Improvements mean any buildings, structures and other improvements
(if any) presently or hereafter located on the Premises.
 
(f)           Indemnitee means the Kansas Lottery, the Kansas Lottery
Commission, and the State of Kansas, and their successors and assigns, and their
respective officers, directors, employees, agents, representatives, contractors
and subcontractors.
 
 
2

--------------------------------------------------------------------------------

 
 
(g)           Release means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing into
the Environment (including the abandonment or discarding of barrels, containers,
and other closed receptacles containing any Hazardous Substance).
 
2.             REPRESENTATIONS AND WARRANTIES: The Manager represents and
warrants to the Kansas Lottery that to the best of the Manager’s knowledge,
information and belief:
 
(a)           Neither the Premises nor any property adjacent to the Premises is
being or has been used for the storage, treatment, generation, transportation,
processing, handling, production, disposal or release of any Hazardous Substance
or as a landfill or other solid waste disposal site or for military,
manufacturing or industrial purposes or for the storage of petroleum or
petroleum based products.
 
(b)           Underground storage tanks are not and have not been located on the
Premises, except as set forth in Schedule “B” hereto.
 
(c)           The soil, subsoil, bedrock, soil vapor, surface water and
groundwater of the Premises are free of any Hazardous Substances in excess of
Kansas Department of Health and Environment limits for commercial use.
 
(d)           There has been no Release nor is there the threat of a Release of
any Hazardous Substance on, at or from the Premises, or any property adjacent to
or within the immediate vicinity of the Premises which through soil, subsoil,
soil vapor, bedrock, surface water or groundwater migration could come to be
located on the Premises, and the Manager has not received any form of written
notice or inquiry from any federal, state or local governmental agency or
authority, any operator, tenant, subtenant, licensee or occupant of the Premises
or any property adjacent to or within the immediate vicinity of the Premises or
any other person with regard to a Release or the threat of a Release of any
Hazardous Substance on, at or from the Premises or any property adjacent to or
within the immediate vicinity of the Premises.
 
(e)           All Environmental Permits necessary for the acquisition,
construction, equipping, use or operation of the Premises will be obtained and
will be in full force and effect.
 
(f)           No event has occurred with respect to the Premises which, with the
passage of time or the giving of notice, or both, would constitute a violation
of any applicable Environmental Law or non-compliance with any Environmental
Permit.
 
 
3

--------------------------------------------------------------------------------

 
 
(g)           There are no agreements, consent orders, decrees, judgments,
notices of violations, demand letters, license or permit conditions or other
orders or directives of any federal, state or local court, governmental agency
or authority relating to the past, present or future ownership, use, operation,
sale, transfer or conveyance of the Premises which require any change in the
present condition of the Premises or any work, repairs, construction,
containment, clean-up, investigations, studies, removal or other remedial action
or capital expenditures with respect to the Premises.
 
(h)           There are no actions, suits, claims or proceedings, pending or
threatened, which could cause the incurrence of expenses or costs of any name or
description or which seek money damages, injunctive relief, investigations,
remedial action or any other remedy that arise out of, relate to or result from
(i) a violation or alleged violation of any applicable Environmental Law or
non-compliance or alleged non-compliance with any Environmental Permit, (ii) the
presence of any Hazardous Substance or a Release or the threat of a Release of
any Hazardous Substance on, at or from the Premises or any property adjacent to
or within the immediate vicinity of the Premises or (iii) human exposure to any
Hazardous Substance of whatever kind to the extent the same arise from the
condition of the Premises or the ownership, use, operation, sale, transfer or
conveyance thereof.
 
3.             COVENANTS OF MANAGER: The Manager covenants and agrees with the
Kansas Lottery as follows:
 
(a)           Except in accordance with Environmental Laws, Manager shall keep,
and shall cause all operators, tenants, subtenants, licensees, invitees and
occupants of the Premises to keep, the Premises free of all Hazardous Substances
and shall not cause or permit the Premises or any part thereof to be used for
the storage, treatment, generation, transportation, processing, handling,
production, disposal or release of any Hazardous Substances.
 
(b)           The Manager shall comply with, and shall cause all operators,
tenants, subtenants, licensees, invitees and occupants of the Premises to comply
with, all applicable material Environmental Laws, and shall obtain and comply
with, and shall cause all operators, tenants, subtenants, licensees, invitees
and occupants of the Premises to obtain and comply with, all Environmental
Permits.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Except in accordance with Environmental laws, Manager shall not
cause or permit any change to be made in the present or intended use of the
Premises which would (i) involve the storage, treatment, generation,
transportation, processing, handling, production, disposal or release of any
Hazardous Substance or the use of the Premises as a landfill or other solid
waste disposal site or for military, manufacturing or industrial purposes, (ii)
violate any applicable Environmental Law, (iii) constitute non-compliance with
any Environmental Permit or (iv) increase the risk of a Release of any Hazardous
Substance.
 
(d)           The Manager shall promptly provide the Kansas Lottery with a copy
of all written notifications which the Manager gives or receives with respect to
any past or present Release or the threat of a Release of any Hazardous
Substance on, at or from the Premises or any property adjacent to or within the
immediate vicinity of the Premises.
 
(e)           To the extent required by applicable Environmental Laws, Manager
shall undertake and complete all investigations, studies, sampling and testing
and all removal and other remedial actions necessary to contain, remove and
clean up all Hazardous Substances that are determined to be present at the
Premises in accordance with all applicable Environmental Laws and all
Environmental Permits.
 
(f)           The Manager shall at all times, upon reasonable notice, allow the
Kansas Lottery and its officers, employees, agents, representatives, contractors
and subcontractors reasonable access to the Premises for the purposes of
ascertaining site conditions, including, but not limited to, subsurface
conditions. In exercising such right, the Kansas Lottery will use good faith
efforts to not unreasonably disturb or disrupt the Premises. In exercising such
right, the Kansas Lottery will use good faith efforts to not unreasonably
disturb or disrupt the Premises. In the event the Kansas Lottery negligently
damages the Premises in the exercise of its rights under this subparagraph (f),
the Kansas Lottery will return the Premises to the same condition as existed
prior to the Kansas Lottery’s entering the Premises pursuant to this
subparagraph (f).
 
 
5

--------------------------------------------------------------------------------

 
 
(g)           Except as provided in the Lottery Gaming Facility Management
Contract, if at any time the Manager obtains credible evidence or information
which suggests that potential violation of Environmental Laws or Environmental
Permits may exist at the Premises, the Kansas Lottery may require that a full or
supplemental environmental investigation and environmental assessment report
(including a Phase II environmental investigation) with respect to the Premises
of a scope and level of detail satisfactory to the Kansas Lottery to be prepared
by an environmental engineer or other qualified person acceptable to the Kansas
Lottery, at the Manager’s expense. Said investigation may include a physical
inspection of the Premises, a visual inspection of any property adjacent to or
within the immediate vicinity of the Premises, personnel interviews and a review
of all Environmental Permits. If the Kansas Lottery requires, such inspection
shall also include a records search and/or subsurface testing for the presence
of Hazardous Substances in the soil, subsoil, soil vapor, bedrock, surface water
and/or groundwater. If the investigations indicate the presence of any Hazardous
Substance or a Release or the threat of a Release of any Hazardous Substance on,
at or from the Premises, the Manager shall promptly undertake and diligently
pursue to completion all necessary, appropriate and legally authorized
investigative, containment, removal, and other remedial actions, using methods
recommended by the engineer or other person who conducted the investigations and
acceptable to the appropriate federal, state and local agencies or authorities.
 
(h)           Attached hereto as Schedule “C” is a complete list of all
Environmental Permits presently required for the ownership, use or operation of
the Premises and the businesses located thereon. The Manager agrees to notify
the Kansas Lottery of any additions, deletions, or modifications of any
Environmental Permits and the list thereof. Upon written request of the Kansas
Lottery, the Manager shall furnish true and complete copies of all Environmental
Permits.
 
 
6

--------------------------------------------------------------------------------

 
 
4.             INDEMNIFICATION PROVISIONS: Except for claims or liabilities
arising from the actions or failure to act by any Indemnitee or Indemnitees or
their agents (excluding Manager to the extent an agency relationship would be
found as a matter of law between Manager and any Indemnitee), Manager covenants
and agrees, at its sole cost and expense, to indemnify, protect, defend, and
save harmless each and every Indemnitee from and against any and all damages,
losses, liabilities, obligations, penalties, claims, litigation, demands,
defenses, judgments, suits, actions, proceedings, costs, disbursements and/or
expenses (including, without limitation, attorneys’ and experts’ fees for
attorneys and experts selected by the Indemnitee, expenses and disbursements) of
any kind or nature whatsoever which may at any time be imposed upon, incurred by
or asserted or awarded against any Indemnitee relating to, resulting from or
arising out of (a) the use of the Premises, during the term of the Lottery
Gaming Facility Management Contract, for the storage, treatment, generation,
transportation, processing, handling, production or disposal of any Hazardous
Substance, except in accordance with Environmental Laws or Environmental
Permits, or as a landfill or other waste disposal site or for military,
manufacturing or. industrial purposes, (b) the presence or claimed presence of
any Hazardous Substance, except in accordance with Environmental Laws or
Environmental Permits, or a Release or the threat of a Release of any Hazardous
Substance on, at or from the Premises, or of any property adjacent to or within
the immediate vicinity of the Premises during the term of the Lottery Gaming
Facility Management Contract, (c) the failure during the term of the Lottery
Gaming Facility Management Contract to promptly undertake and diligently pursue
to completion all necessary, appropriate and legally authorized investigative,
containment, removal, clean-up and other remedial actions with respect to a
Release or the threat of a Release of any Hazardous Substance on, at or from the
Premises, (d) human exposure during the term of this Lottery Gaming Facility
Management Contract to any Hazardous Substance, except in accordance with
Environmental Laws or Environmental Permits, to the extent the same arise from
the condition of the Premises or the ownership, use, operation, sale, transfer
or conveyance thereof, (e) a violation of any applicable Environmental Law
during the term of the Lottery Gaming Facility Management Contract, (f)
non-compliance with any Environmental Permit during the term of the Lottery
Gaming Facility Management Contract, (g) a material misrepresentation or
inaccuracy in any representation or warranty or a material breach of or failure
to perform any covenant made by the Manager in this Environmental Compliance
Agreement, and (h) the designation by any state or governmental entity, the
United States Environmental Protection Agency or any other governmental
authority of an Indemnitee as a party responsible or potentially responsible for
the remediation of any condition on the Premises (collectively, the “Indemnified
Matters”).
 
The liability of the Manager to the Kansas Lottery and each Indemnitee shall be
perpetual and shall survive for a period of three (3) years following the
termination or expiration of the Lottery Gaming Facility Management Contract,
and shall in no way be limited, abridged, impaired or otherwise affected, by (i)
any amendment or modification of any of the Lottery Gaming Facility Management
Contract, (ii) the invalidity or unenforceability of any of the terms or
provisions of the Lottery Gaming Facility Management Contract, (iii) any
applicable statute of limitations, (iv) any investigation or inquiry conducted
by or on the behalf of the Kansas Lottery or any other Indemnitee or any
information which the Kansas Lottery or any other Indemnitee may have or obtain
with respect to the environmental or ecological condition of the Premises, (v)
the sale, transfer or conveyance of all or part of the Premises, (vi) the
dissolution or liquidation of the Manager, (vii) the release or discharge, in
whole or in part, of the Manager in any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or similar proceeding,
(viii) any other circumstances which might otherwise constitute a legal or
equitable release or discharge, in whole or in part, of the Manager under this
Environmental Compliance Agreement, (ix) the expiration or termination of the
Lottery Gaming Facility Management Contract or (x) the reconveyance of title to
the Premises by the Manager or any other person, whether in accordance with the
terms of a lease, by foreclosure or deed in lieu of foreclosure, sale or
otherwise.
 
 
7

--------------------------------------------------------------------------------

 
 
The indemnification agreement contained herein is wholly independent of and in
addition to any indemnification agreement given to the Kansas Lottery or any
other Indemnitee, as part of the application of the Kansas Expanded Lottery Act
or any other applicable statute or regulation.
 
5.             GOVERNING LAW: This Environmental Compliance Agreement shall be
governed by, construed in accordance with and enforceable under the laws of the
State of Kansas.
 
6.             COUNTERPARTS: This Environmental Compliance Agreement may be
executed in one or more counterparts, each of which shall be deemed an original.
Said counterparts shall constitute but one and the same instrument and shall be
binding upon each of the undersigned as fully and completely as if all had
signed the same instrument.
 
7.             SUCCESSORS AND ASSIGNS: This Environmental Compliance Agreement
shall be binding upon the Manager, its successors and assigns, all subsequent
owners of the Premises, and their respective successors, assigns, executors,
administrators, legal representatives, distributees and fiduciaries and shall
inure to the benefit of each Indemnitee.
 
IN WITNESS WHEREOF, the Manager has caused this Environmental Compliance
Agreement to be duly executed as of the day and year first above written.
 

 
BUTLER NATIONAL SERVICE CORPORATION
           
By:
     
Name: Clark D. Stewart
   
Title: President
 

 
 
8

--------------------------------------------------------------------------------

 
 

 
THE KANSAS LOTTERY
           
By:
       
Ed Van Petten, Executive Director
 

 
State of _________ )
County of                  ) 
ss.:

 
On the __ day of _____________ in the year 2008, before me, the undersigned,
personally appeared _________________, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signatures on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.
 

       
Notary Public
 

 
 
State of _________ )
County of                  ) )
ss.:

 
On the __ day of __________________ in the year 2007 before me, the undersigned,
personally appeared _____________, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signatures on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.
 

       
Notary Public]
 

 
 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”
 
(Premises)
 
Lot 1, MARIAH CENTER a subdivision in part of Section 21 and part of Section 28,
Dodge City, Ford County, Kansas
 
 
A-1

--------------------------------------------------------------------------------

 
 
SCHEDULE “B”
 
(Underground Storage Tanks)
 
None


 
B-1

--------------------------------------------------------------------------------

 
 
SCHEDULE “C”
 
(Environmental Permits)
 
TO BE SUPPLEMENTED


 
C-1

--------------------------------------------------------------------------------

 


EXHIBIT “B”
 
ENDORSEMENT BY LOCAL GOVERNMENT·
 
 
 

--------------------------------------------------------------------------------

 
 
A RESOLUTION OF ENDORSEMENT FOR THE MANAGEMENT OF A LOTTERY GAMING FACILITY IN
DODGE CITY, FORD COUNTY, KANSAS BY BUTLER NATIONAL SERVICE CORPORATION
 
WHEREAS, the City of Dodge City (“City”) and Ford County have undertaken an
aggressive economic development program described as the Why Not Dodge
development project, the purpose and intent of which is to attract tourists,
visitors, conventions and meetings to the City and the Ford County area
involving the construction of various entertainment and recreational facilities
including facilities and programs, the primary purpose of which would be to
enhance, improve and foster the nationally recognized western heritage of the
area, thereby broadening, diversifying and enhancing the economic base of Ford
County and the City economy; and
 
WHEREAS, in addition to the efforts undertaken by the City and County, a
volunteer group of local supporters formed Boothill Gaming Inc. (“Boothill
Gaming”), for the purpose of exploring, pursuing and implementing the concept of
a gaming facility in the City in order to attract area tourists, conventions,
visitors and programs from across the state and nation,
and
WHEREAS, due in part at least to the efforts of Boothill Gaming, Senate Bill 66,
the Kansas Expanded Lottery Act (the “Act”), was approved by the Kansas
Legislature, signed by the Governor, and was published in the Kansas Register,
Vol. 26, No, 16, Pg. 518 on April 19, 2007; and
 
WHEREAS, the Act provides for the development of one Lottery Gaming Facility in
each of four Gaming Zones; and


WHEREAS, Dodge City is located in Ford County, which is designated in the Act as
the Southwest Kansas Gaming Zone; and


WHEREAS, the Act provides that each county in each gaming zone must submit to
the qualified voters a resolution to permit a Lottery Gaming Facility within the
County; and


WHEREAS, Ford County called for an election on the question of whether to allow
a Lottery Gaming Facility in Ford County; and
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the election was duly noticed, conducted and the votes counted and
canvassed in the matter provided by Kansas law; and


WHEREAS, the qualified electors of Ford County voted in favor of a Lottery
Gaming Facility in Ford County and the certified results were transmitted to the
Lottery Commission; and


WHEREAS, Boothill Gaming has enlisted the services of Butler National Service
Corporation (“Butler”) for the purpose of managing a Lottery Gaming Facility and
the development of a Lottery Gaming Enterprise as defined in the Act, in Ford
County and


WHEREAS, Butler has entered into a real estate purchase agreement to acquire
approximately 400 acres of property in Ford County for the location of the
Lottery Gaming Enterprise and has requested said property be annexed into the
City, and


WHEREAS, the City has taken the required legal action to accomplish the
annexation of said property into the City and has adopted the proper ordinance
annexing the property, and


WHEREAS, the Act requites a resolution of endorsement by the City governing body
of any prospective Lottery Gaming Facility Manager who submits an application
for a Lottery Gaming Facility Management Contract to the Lottery Commission to
manage a Lottery Gaming Facility within the City limit; and


WHEREAS, Butler and Boothill Gaming have presented to the City a proposal for
the development, construction and management of a Lottery Gaming Enterprise to
be located on the annexed property and has requested that the City issue its
resolution of endorsement of such proposal, and


WHEREAS, Butler has presented to the City its statement of qualifications,
financial resources, proposed site and development plans for the Lottery Gaming
Facility and its ancillary development; and
 
 
2

--------------------------------------------------------------------------------

 
 
WHEREAS, after duly considering all information and testimony provided by
Butler, the City has determined that Butler possesses the necessary
qualifications, financial resources and development plans to manage a Lottery
Gaming Facility in the City; and


WHEREAS, the City has determined that the proposed location, together with
Butler’s plan for development of a Lottery Gaming Facility and ancillary
operations, is well suited to attract tourism and enhance the economic
development of the City, Ford County and the surrounding counties and is
consistent and compatible with the long range development plans of the City, and


WHEREAS, to facilitate the location of the Southwest Kansas Lottery Gaming
Facility in Dodge City, Ford County, Kansas, the City has determined that based
on the proposal and information presented by Butler, it is in the best interest
of the City to issue a Resolution of Endorsement to Butler; and


WHEREAS, Butler and the City have discussed and have agreed in principle to an
overall development plan that will enhance and attract tourism and economic
development to the area.


NOW THEREFORE, BE IT RESOLVED BY THE CITY COMMISSION OF THE CITY OF DODGE CITY,
FORD COUNTY, KANSAS:
Pursuant to the provisions of Senate Bill No. 66, the City Commission of the
City of Dodge City, Kansas does hereby issue its endorsement of the application
of Butler National Service Corporation to develop and manage a destination
casino in Dodge City, Ford County, Kansas to be constructed and developed in
accordance with the requirements of the Act and a development plan to be
mutually agreed to by the City and Butler National Service Corporation in
anticipation of Butler National Service Corporation being granted a Lottery
Gaming Facility management contract pursuant to the Act.
 
Adopted this 21st day of September, 2007.
 
 
3

--------------------------------------------------------------------------------

 
 

 
City Commission of Dodge City, Kansas
     
By: /s/ Rick Sowers
 
Rick Sowers, Vice Mayor
   
Attest: /s/ Nannette Pogue
 
Nannette Pogue
 



Certificate
 
The undersigned being duly appointed Clerk of the City of Dodge City, Kansas
does hereby certify that the above and forgoing Resolution was duly adopted by
majority vote of the City Commission of the City of Dodge City, Kansas on this
21st day of September, 2007.
 
/s/ Nannette Pogue
Nannette Pogue, City Clerk
 
/Seal of City of Dodge City



 
4

--------------------------------------------------------------------------------

 


EXHIBIT “C”
 
EXPECTED CONSTRUCTION SEQUENCE
 
 
 

--------------------------------------------------------------------------------

 
  
Image 1 [image1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “D”
 
KEY EMPLOYEES
 
 
 

--------------------------------------------------------------------------------

 


Lottery Gaming Facility Management Contract, Exhibit D
 
Key Employees
 
Chief Executive Officer/General Manager
 
Leadership responsibility for all on-site operations at Boot Hill Casino and
Resort including gaming facility and ancillary gaming operations (hotel, food &
beverage, conference center, spa & pool).
 
Vice President of Casino Operations
 
Direct responsibility for day-to-day casino operations. Reports to CEO/General
Manager.
 
Director of Finance
 
Responsible for daily oversight of accounting and related staff including
responsibility for ensuring Count Team and Count Rooms function in compliance
with gaming regulations.
 
Director of Surveillance
 
Responsible for the day-to-day operations of the surveillance room. Reports to
Vice President of Casino Operations.
 
Manager of Internal Audit
 
Responsible for auditing the adherence to internal control procedures for the
casino gaming operations as well as all ancillary operations (hotel, food &
beverage, etc.) Reports to Management Board.
 
Director of Security
 
Direct responsibility for security department staff and overall security of the
Boot Hill Casino & Resort. Reports to the CEO/General Manager.
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT “E”
 
FINANCING COMMITMENT
 
 
 

--------------------------------------------------------------------------------

 


Image 2 [image2.jpg]
 
EXHIBIT E
 
FINANCING COMMITMENT DESCRIPTION
 
Manager hereby confirms that it is highly confident that it can obtain the
financial resources necessary to support the activities by the Management
Agreement and the Kansas Expanded Lottery Act by accessing the senior debt
markets, the public debt markets or other available sources of capital. To the
extent a parent guarantee is legally required for either the financing
commitment, the phasing of the construction or the environmental
indemnification, Manager’s parent will work promptly and in good faith to
accomplish that.
 

 
Christopher Reedy
 
Vice President and General Counsel
 
Butler National Corporation
 
Dated May 22, 2008

 

PHONE (913) 780-9595 ● FAX (913) 780-5088 ● www.butlernational.com

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “F”
 
DA-146a CONTRACTUAL
 
ATTACHMENT
 
 
 

--------------------------------------------------------------------------------

 
 
Image 3 [image3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “G”
 
NET INCENTIVE PAYMENT
 
CALCULATION
 
 
 

--------------------------------------------------------------------------------

 
 
Lottery Gaming Facility Management Contract, Exhibit G
“Net Incentive Payment” Calculation from the Manager to the State of Kansas
 

 
Percent actual casino win exceeds
“Gross Incentive Amount” Calculation
“Incentive Level”
Greater than or equal to
Less than
“Incentive Percentage”
Effective rate for this range
0
n/a
1%
0.0%
27.0%
1
1%
10%
2.0%
29.0%
2
10%
30%
4.0%
31.0%
3
30%
50%
7.0%
34.0%
4
50%
75%
10.0%
37.0%
5
75%
100%
13.0%
40.0%
6
100%
n/a
16.0%
43.0%



Base Plan – Proforma Annual Gaming Win as presented in Exhibit #1 at Section V
in Binder 10 of the Application. (Year 1- $39,826,696, 2- $42,848,304, 3-
$66,765,023, 4- $70,366,996, & 5- $ 73,478,006: For year 6 and beyond, the year
5 Annual Gaming Win would be increased by 3% per annum, Base plan would be
adjusted pro-rata depending on the actual commencement date at gaming
operations.
 
Gross Incentive Amount – Calculated gross earned incentive according to above
table for a specific fiscal year of operation based on audited financial
results.
 
Incentive Level – In any given fiscal year the Gross Incentive Amount may be
calculated using one or more Incentive Levels. For instance. should the actual
gaming win for a given fiscal year exceed the Base Plan by 32%, the Gross
Incentive Amount would be calculated, as follows:
 
by taking the dollar amount of gaming win that is greater than or equal to 1%
and less than 10% times the Incentive Level 1 Incentive % of 2.0%
 
plus the dollar amount that is greater than or equal to 10% and less than 30%
times Incentive Level 2 incentive % of 4.0%
 
plus the dollar amount of gaming win that is greater than or equal to 30% times
Incentive Level 3 Incentive % of 7%.
 
Incentive Percentage – Percentage of gaming win offered by the Manager as an
incentive in excess of statutory percentage of 27% for a given Incentive Level.
 
Net Incentive Payment – is the actual incentive payment to the State of Kansas
calculated as follows:
The cumulative Gross Incentive Amounts from this and prior fiscal years since
contract inception plus the cumulative prior Net Incentive Amounts paid to the
State of Kansas in prior fiscal years, minus
The cumulative cost of KLC and KRGC regulation/oversight and the central
computer system costs paid by the Manager (reference Section 28 a), b) & c) of
the Lottery Gaming Facility Management Contract) from inception to date.
 
Payment Frequency of Net Incentive Amount – Any Net Incentive Amount due to the
State of Kansas will be paid by the Manager once each fiscal year 30 days
following the completion of the annual financial audit at the financial records
of the records of the Boot Hill Casino & Resort by the Manager’s independent
auditors.
 
 
 

--------------------------------------------------------------------------------

 
 
[KANSAS LOTTERY LETTERHEAD]


April 28, 2009
 
Butler National Service Corporation
Attention: Mr. Clark D. Stewart, Chief Executive Officer
19920 W. 161st Street
Olathe, KS 66062
 
Dear Mr. Stewart:

 
It is my understanding that you have asked for the consent of the Executive
Director of the Kansas Lottery to enter into an Assumption and Adoption
Agreement for Lottery Gaming Facility Management Contract with an entity
recently formed or to be formed called BHCMC, LLC, a Kansas limited liability
company. We have reviewed your request along with documents provided by Jeffery
L. Ungerer including a proposed Management Services Agreement, the proposed
Operating Agreement of BHCMC, LLC and the Option to Acquire Member Interest
between your firm and BHCMC, LLC.
 
The Kansas Lottery, through the undersigned, hereby consents to the Assumption
and Adoption Agreement for Lottery Gaming Facility Management Contract with the
following provisos:
 
 
1)
That the Management Services Agreement and the Option to Acquire Member
Interest, before assigning, be amended to reflect changes you have discussed
with our outside counsel and reflected in the final drafts sent to Gates,
Shields & Ferguson, P.A., on April 23, 2009.

 
 
2)
That we understand and you agree that the obligations of BNSC in the original
Lottery Gaming Facility Management Contract are in no way reduced or eliminated
in the Assumption and Adoption Agreement, and BHCMC, LLC becomes an additional
party to and obligor under the original Lottery Gaming Facility management
Contract the same as if it were the original Manager under said Agreement.

 
 
3)
That neither the Lottery Commission nor the Executive Director approves or
disapproves the language in the Management Services Agreement or the Option to
Acquire Member Interest. Neither the Lottery Commission nor the Executive
Director is a party to either document and take no position as to their
advisability, their enforceability or whether they are reasonable or equitable.
The approval of the Assumption and Adoption Agreement cannot be used in any
manner to assume that the Lottery Commission or the Executive Director has any
opinions, favorable or unfavorable, relating to the Management Services
Agreement or the Option to Acquire Member Interest.”

 
 
 

--------------------------------------------------------------------------------

 
 
 
4)
That all members of the BHCMC, LLC and/or the individuals who comprise the
members acknowledge and understand each must receive certification from and
undergo background review by the Kansas Racing and Gaming Commission.

 
With those understandings which I am asking you to acknowledge and agree to by
signature below, the required consent is hereby granted.
 

 
Very truly yours,
         
/s/ Ed Van Petten
   
ED VAN PETTEN
   
For
   
KANSAS LOTTERY COMMISSION
 

 
Acknowledged and agreed:
 

 
Butler National Service Corporation
           
By:
/s/ Clark D. Stewart     Clark D. Stewart, Chief Executive Officer          
Date:
5-1-2009
 

 
 
 

--------------------------------------------------------------------------------

 
 
ASSUMPTION AND ADOPTION AGREEMENT
FOR LOTTERY GAMING FACILITY MANAGEMENT CONTRACT
 
THIS ASSUMPTION AND ADOPTION AGREEMENT (“Agreement”) is made this 30th day of
April, 2009 by and between Butler National Service Corporation, a Kansas
corporation (“BNSC”) and BHCMC, L.L.C., a Kansas limited liability company
(“BHCMC”) to evidence an agreement and understanding by and between the parties
hereto for assumption and adoption by BHCMC of that certain Lottery Gaming
Facility Management Contract entered into by and between the Kansas Lottery on
behalf of the State of Kansas and BNSC (the “Contract”).
 
WHEREAS, BNSC and the Kansas Lottery entered into the Contract for management of
that certain Lottery Gaming Facility located in Dodge City, Ford County, Kansas
(the “LGF”) on behalf of the Kansas Lottery and State of Kansas all pursuant to
and in accordance with the Kansas Expanded Lottery Act, K.S.A. 2007 Supplement
748733 through 74-8773; and
 
WHEREAS, BNSC desires to add and supplement its operational and management
functions and capacity by BHCMC assuming responsibility with BNSC for management
functions and services for the LGF in accordance with the Contract; and
 
WHEREAS, BHCMC desires to adopt and assume, jointly with BNSC, obligations,
duties, responsibilities and other functions for operation and management of the
LGF all pursuant to and in accordance with the Contract.
 
NOW THEREFORE, BNSC and BHCMC do hereby agree, covenant and contract as follows:
 
1.      BNSC does hereby authorize BHCMC to do, perform, create, execute, sign,
bind, contract, hire, fire and take any and all other actions reasonable,
customary, appropriate, necessary or useful to perform and complete all
obligations of the manager pursuant to the Contract for the LGF in the Southwest
Gaming Zone under the Kansas Expanded Lottery Act.
 
2.      BHCMC does hereby agree to be bound by, comply with, assume and adopt
joint responsibility, with BNSC, for the completion of any and all required
functions, duties, responsibilities, warranties, covenants, obligations,
indemnities and other agreements as manager under the Contract for the LGP under
the Kansas Expanded Lottery Act.
 
3.      BNSC does hereby affirm and bind itself to be obligated and bound by any
and all documents, instruments, contracts, supplements, filings, notices, or
other oral or written representations, promises or agreements made by BHCMC for
the operation and conducting of business relating to the management of the LGF
as set forth in the Contract.
 
 
 

--------------------------------------------------------------------------------

 
 
Assumption and Adoption Agreement
For Lottery Gaming Facility Management Contract
Page 2 of 2
 
IN WITNESS WHEREOF, BNSC and BHCMC have executed this Agreement in duplicate the
day and year set forth above to be effective as of the date receipt of written
approval from the Kansas Lottery is received to this Agreement.
 
Butler National Service Corporation
         
By:
/s/ Clark D. Stewart  
Name:
 
Clark D. Stewart
 
Title:
 
CEO
 

 
BHCMC, L.L.C.
         
By:
/s/ Clark D. Stewart  
Clark D. Stewart, Manager
 

 

By: /s/ Jeffrey L. Ungerer  
Jeffrey L. Ungerer, Manager
 

 
 

--------------------------------------------------------------------------------